--------------------------------------------------------------------------------

Exhibit 10.3

GUARANTEE AND SECURITY AGREEMENT
 
Dated as of September 28, 2012
 
among
 
CNO FINANCIAL GROUP, INC.,
 
and
 
the SUBSIDIARY GUARANTORS
 
Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Agent
 
THIS GUARANTEE AND SECURITY AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE PARI
PASSU INTERCREDITOR AGREEMENT, DATED AS OF SEPTEMBER 28, 2012 (AS AMENDED,
RESTATED, AMENDED AND RESTATED, REPLACED, REFINANCED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT, AND WILMINGTON TRUST, NATIONAL ASSOCIATION,
AS 2020 NOTES COLLATERAL AGENT, AND AS 2020 NOTES AUTHORIZED REPRESENTATIVE.
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
Section 1.
Definitions
2
     
Section 2.
Guarantees by Subsidiary Guarantors
9
     
Section 3.
Grant of Transaction Liens
13
     
Section 4.
General Representations and Warranties
16
     
Section 5.
Further Assurances; General Covenants
18
     
Section 6.
Reserved
20
     
Section 7.
Chattel Paper and Instruments
20
     
Section 8.
Commercial Tort Claims
21
     
Section 9.
Recordable Intellectual Property
22
     
Section 10.
Proceeds of Letters of Credit
22
     
Section 11.
Investment Property
23
     
Section 12.
Deposit Accounts
25
     
Section 13.
Payments upon an Event of Default
26
     
Section 14.
Transfer of Record Ownership
26
     
Section 15.
Right to Vote Securities
27
     
Section 16.
Remedies upon Event of Default
27
     
Section 17.
Application of Proceeds
29
     
Section 18.
Fees and Expenses; Indemnification
29
     
Section 19.
Authority to Administer Collateral
30
     
Section 20.
Limitation on Duty in Respect of Collateral
31
     
Section 21.
General Provisions Concerning the Agent
31
     
Section 22.
Termination of Transaction Liens; Release of Collateral
33
     
Section 23.
Additional Subsidiary Guarantors and Lien Grantors
34
     
Section 24.
Notices
34

 
 
 

--------------------------------------------------------------------------------

 
 
Section 25.
No Implied Waivers; Remedies Not Exclusive
36
     
Section 26.
Successors and Assigns
36
     
Section 27.
Amendments and Waivers
36
     
Section 28.
Choice of Law
36
     
Section 29.
Waiver of Jury Trial
36
     
Section 30.
Severability
37
     
Section 31.
Pari Passu Intercreditor Agreement
37
     

Exhibit A
Form of Security Agreement Supplement
 
Exhibit B
Form of Copyright Security Agreement
 
Exhibit C
Form of Patent Security Agreement
 
Exhibit D
Form of Trademark Security Agreement
 
Exhibit E
Form of Perfection Certificate
 
Exhibit F
Form of Issuer Control Agreement
       
Schedule 1
Equity Interests
 
Schedule 2
Other Securities
 
Schedule 3
Deposit Accounts, Securities Accounts and Commodities Accounts
 
Schedule 4
Commercial Tort Claims
 
Schedule 5
Pledged Instruments
 

 
 
 

--------------------------------------------------------------------------------

 
 
GUARANTEE AND SECURITY AGREEMENT
 
This GUARANTEE AND SECURITY AGREEMENT (as amended, restated, amended and
restated, replaced, refinanced, supplemented or otherwise modified from time to
time, this “Agreement”) dated as of September 28, 2012 is entered into by and
among CNO FINANCIAL GROUP, INC., a Delaware corporation (the “Company”), the
SUBSIDIARY GUARANTORS party hereto and JPMORGAN CHASE BANK, N.A., as Agent.
 
WHEREAS, the Company is entering into the Credit Agreement described in
Section 1 hereof, consisting on the date hereof of (i) a revolving credit
facility in an aggregate principal amount of $50,000,000, (ii) a term loan B-1
facility in an aggregate principal amount of $250,000,000 and (iii) a term loan
B-2 facility in an aggregate principal amount of $425,000,000;
 
WHEREAS, the Company intends to use the proceeds of the term loan B-1 facility
and term loan B-2 facility, together with the proceeds from the offering of the
Senior Secured Notes (i) to repay all amounts outstanding under the Existing
Credit Agreement, (ii) to fund an offer to purchase up to all of the Company’s
Existing Senior Secured Notes and a concurrent solicitation of consents, and, to
the extent any Existing Senior Notes are not repurchased pursuant to such offer,
to redeem such remaining Existing Senior Notes and satisfy and discharge the
indenture relating thereto, (iii) to fund the purchase of approximately $200
million aggregate principal amount of the Company’s outstanding Existing
Convertible Debentures, (iv) to pay fees and expenses incurred in connection
with the foregoing and (v) for the working capital and general corporate
purposes of the Company;
 
WHEREAS, the Company is willing to secure its obligations under the Credit
Agreement and certain other obligations by granting Liens on substantially all
of its assets to the Agent, for the benefit of the Secured Parties, as provided
in the Security Documents;
 
WHEREAS, the Company is willing to cause each of its current and future Domestic
Subsidiaries (other than Insurance Subsidiaries, Subsidiaries of Insurance
Subsidiaries, Unrestricted Subsidiaries and Immaterial Subsidiaries) to
(i) guarantee the foregoing obligations of the Company and (ii) secure such
guarantee thereof by granting Liens on substantially all of the assets of such
Subsidiaries to the Agent, for the benefit of the Secured Parties, as provided
herein and in the other Security Documents;
 
WHEREAS, the Lenders are not willing to enter into the Credit Agreement unless
(i) the foregoing obligations of the Company are secured and guaranteed as
described above and (ii) each guarantee thereof is secured by Liens on
substantially all of the assets of the relevant Lien Grantor as provided herein
and in the other the Security Documents;
 
WHEREAS, in order to secure the obligations under the Senior Secured Notes, the
Lien Grantors are concurrently granting to the collateral agent under the Senior
Secured Notes Documents, for the benefit of the holders of the Senior Secured
Notes, a security interest in the Collateral ranking pari passu with the
Transaction Liens, it being understood that the relative rights of the grantees
in respect of the Collateral are governed by the Intercreditor Agreement; and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, upon any foreclosure or other enforcement of the Security Documents,
the net proceeds of, or other collections on, the relevant Collateral are,
subject to the terms of the Intercreditor Agreement, to be received by or paid
over to the Agent and applied as provided herein;
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
Section 1.          Definitions.
 
(a)           Terms Defined in Credit Agreement.  Terms defined in the Credit
Agreement and not otherwise defined in subsection (b) or (c) of this Section
have, as used herein, the respective meanings provided for therein.
 
(b)           Terms Defined in UCC.  As used herein, each of the following terms
has the meaning specified in the UCC:
 
Term
 
UCC
Account
 
9-102
Authenticate
 
9-102
Certificated Security
 
8-102
Chattel Paper
 
9-102
Commercial Tort Claim
 
9-102
Commodity Account
 
9-102
Commodity Contract
 
9-102
Commodity Customer
 
9-102
Commodity Intermediary
 
9-102
Deposit Account
 
9-102
Document
 
9-102
Electronic Chattel Paper
 
9-102
Entitlement Holder
 
8-102
Equipment
 
9-102
Financial Asset
 
8-102 & 103
General Intangibles
 
9-102
Instrument
 
9-102
Inventory
 
9-102
Investment Property
 
9-102
Letter-of-Credit Right
 
9-102
record
 
9-102
Securities Account
 
8-501
Securities Intermediary
 
8-102
Security
 
8-102 & 103
Security Entitlement
 
8-102
Supporting Obligation
 
9-102
Tangible Chattel Paper
 
9-102
Uncertificated Security
 
8-102

 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Additional Definitions.  The following additional terms, as used
herein, have the following meanings:
 
“Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative agent
under the Loan Documents, and its successors and assigns in such capacity.
 
“Agent-Related Persons” means the initial Agent and any successor Agent, in each
case together with their respective Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.
 
“Article 9” means Article 9 of the UCC.
 
“Collateral” means all property, whether now owned or hereafter acquired, on
which a Lien is granted or purports to be granted to the Agent pursuant to the
Security Documents.  When used with respect to a specific Lien Grantor, the term
“Collateral” means all its property on which such a Lien is granted, or purports
to be granted, pursuant to the Security Documents.
 
“Collateral Account” means an account established by the Agent or any other
account identified by the Agent to the Company from time to time.
 
“Company” has the meaning specified in the recitals hereto.
 
“Control” has the following meanings:
 
(a)           when used with respect to any Security or Security Entitlement,
the meaning specified in UCC Section 8-106;
 
(b)           when used with respect to any Deposit Account, the meaning
specified in UCC Section 9-104;
 
(c)           when used with respect to any Electronic Chattel Paper, the
meaning specified in UCC Section 9-105;
 
(d)           when used with respect to any Commodity Account or Commodity
Contract, the meaning specified in UCC Section 9-106(b); and
 
(e)           when used with respect to any right to payment or performance by
the issuer or a Nominated Person in respect of a letter of credit, the meaning
specified in UCC Section 9-107.
 
“Copyright License” means any agreement now or hereafter in existence granting
to any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right to use, copy, reproduce, distribute, prepare derivative works
of, display or publish any works of authorship on which a Copyright is in
existence or may come into existence, including any agreement identified in
Schedule 1 to any Copyright Security Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
“Copyright Security Agreement” means a Copyright Security Agreement,
substantially in the form of Exhibit B, executed and delivered by a Lien Grantor
in favor of the Agent for the benefit of the Secured Parties.
 
“Copyrights” means all the following: (i) all copyrights under the laws of the
United States (whether or not the underlying works of authorship have been
published), all registrations and recordings thereof, all copyrightable works of
authorship (whether or not published), and all applications for copyrights under
the laws of the United States, including registrations, recordings and
applications in the United States Copyright Office or in any similar office or
agency of the United States or any State thereof, including those described in
Schedule 1 to any Copyright Security Agreement, (ii) all renewals of any of the
foregoing, (iii) all claims for, and rights to sue for, past, present or future
infringements of any of the foregoing and (iv) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past, present or future
infringements thereof.
 
“Credit Agreement” means the Credit Agreement dated as of the date hereof among
the Company, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as Agent.
 
“Equity Interest” means (i) in the case of a corporation, any shares of its
capital stock, (ii) in the case of a limited liability company, any membership
interest therein, (iii) in the case of a partnership, any partnership interest
(whether general or limited) therein, (iv) in the case of any other business
entity, any participation or other interest in the equity or profits thereof,
(v) any warrant, option or other right to acquire any Equity Interest described
in this definition or (vi) any Security Entitlement in respect of any Equity
Interest described in this definition.
 
 “FINRA” means the Financial Industry Regulatory Authority, Inc.
 
“Intellectual Property” means all rights, priorities and privileges relating to
intellectual property, including Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trademarks, Trademark Licenses and trade secrets, arising under the
laws of the United States, which intellectual property is owned by the Lien
Grantors, together with all claims for, and rights to sue for, past, present or
future infringements, misappropriations, dilutions or other violations of any of
the foregoing, and all income, royalties, damages and payments now or hereafter
due or payable with respect to any of the foregoing, including damages and
payments for past, present or future infringements, misappropriations, dilutions
and violations thereof.
 
“Intellectual Property Filing” means (i) with respect to any Patent, Patent
License, Trademark or Trademark License, the filing of the applicable Patent
Security Agreement or Trademark Security Agreement with the United States Patent
and Trademark Office, together with an appropriately completed recordation form
and (ii) with respect to any Copyright or Copyright License, the filing of the
applicable Copyright Security Agreement with the United States Copyright Office,
together with an appropriately completed recordation form, in each case
sufficient to record the Transaction Lien granted to the Agent in such
Recordable Intellectual Property.
 
“Intellectual Property Security Agreement” means a Copyright Security Agreement,
a Patent Security Agreement or a Trademark Security Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
“Intercreditor Agreement” has the meaning specified on the cover page hereto.
 
“Issuer Control Agreement” means an Issuer Control Agreement substantially in
the form of Exhibit F (with any changes that the Agent shall have approved, such
approval to be evidenced by the Agent’s execution and delivery of such Issuer
Control Agreement).
 
“Lien Grantors” means the Company and the Subsidiary Guarantors.
 
 “LLC Interest” means a membership interest or similar interest in a limited
liability company.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the FRB.
 
“Material Commercial Tort Claim” means a Commercial Tort Claim involving a claim
for more than $5,000,000.
 
“Material Real Property” means real property owned in fee by a Lien Grantor with
a fair market value in excess of $5,000,000.
 
“Mortgage” means a deed of trust, trust deed, deed to secure debt or mortgage,
as applicable, made by a Lien Grantor in favor or for the benefit of the Agent
on behalf of the Secured Parties in respect of Material Real Property in form
and substance reasonably acceptable to the Agent.
 
“Mortgage Requirement” means, with respect to any Material Real Property owned
by a Lien Grantor, (i) provision of (a) a Mortgage encumbering such Material
Real Property in favor or for the benefit of the Agent on behalf of the Secured
Parties, duly executed and acknowledged by each Lien Grantor that is the owner
of or holder of any interest in such Material Real Property, and otherwise in
form for recording in the recording office of each applicable political
subdivision where each such Material Real Property is situated, together with
such certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof to create a lien under
applicable Requirements of Law, and such financing statements and any other
instruments necessary to grant a mortgage lien under the laws of any applicable
jurisdiction, all of which shall be in form and substance reasonably
satisfactory to the Agent; (b) fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies, with endorsements and in
amounts reasonably acceptable to the Agent, issued, coinsured and reinsured by
title insurers reasonably acceptable to the Agent, insuring such Mortgage to be
a valid first and subsisting Lien on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Liens, and
providing for such other affirmative insurance and such coinsurance and direct
access reinsurance as the Agent may deem reasonably necessary or desirable;
(c) an ALTA survey in form and substance reasonably acceptable to the Agent
(provided that the Agent may waive the requirement of this clause (c) if the
burden, cost or consequences of obtaining such survey is excessive in relation
to the benefits to be obtained therefrom by the Secured Parties); (d) a
completed “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to such Material Real Property (and if any
building located on such Material Real Property is determined to be in a special
flood hazard area, delivery of (x) a notice about special flood hazard area
status and flood disaster assistance duly executed by the Company and each other
applicable Lien Grantor relating thereto and (y) evidence of flood insurance in
form and substance reasonably satisfactory to the Agent); (e) a local counsel
opinion as to the due authorization, execution and delivery and enforceability
of such Mortgage in the state in which the Material Real Property described in
such Mortgage is located and other matters customarily covered in real estate
enforceability opinions in form and substance reasonably acceptable to the Agent
and (f) any other documents reasonably requested by the Agent; and
(ii) recording of such Mortgage in the land records of the county in which such
Material Real Property to be so encumbered is located.
 
 
5

--------------------------------------------------------------------------------

 
 
“Nominated Person” means a Person whom the issuer of a letter of credit
(i) designates or authorizes to pay, accept, negotiate or otherwise give value
under such letter of credit and (ii) undertakes by agreement or custom and
practice to reimburse.
 
“Original Lien Grantor” means any Lien Grantor that grants a Lien on any of its
assets hereunder on the Closing Date.
 
“own” refers to (i) in the case of personal property, the possession of
sufficient rights in property to grant a security interest therein as
contemplated by UCC Section 9-203 and (ii) in the case of real property,
possession of fee simple interest, and “acquire” refers to the acquisition of
any such rights.
 
“Partnership Interest” means a partnership interest, whether general or limited.
 
“Patent License” means any agreement now or hereafter in existence granting to
any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right with respect to any Patent or any invention now or hereafter
in existence, whether patentable or not, whether a patent or application for
patent is in existence on such invention or not, and whether a patent or
application for patent on such invention may come into existence or not,
including any agreement identified in Schedule 1 to any Patent Security
Agreement.
 
“Patent Security Agreement” means a Patent Security Agreement, substantially in
the form of Exhibit C, executed and delivered by a Lien Grantor in favor of the
Agent for the benefit of the Secured Parties.
 
“Patents” means (i) all letters patent and design letters patent of the United
States and all applications for letters patent or design letters patent of the
United States, including applications in the United States Patent and Trademark
Office or in any similar office or agency of the United States or any State
thereof, including those described in Schedule 1 to any Patent Security
Agreement, (ii) all reissues, divisions, continuations, continuations in part,
revisions and extensions of any of the foregoing, (iii) all claims for, and
rights to sue for, past, present or future infringements of any of the foregoing
and (iv) all income, royalties, damages and payments now or hereafter due or
payable with respect to any of the foregoing, including damages and payments for
past, present or future infringements thereof.
 
“Perfection Certificate” means, with respect to any Lien Grantor, a certificate
substantially in the form of Exhibit E, completed and supplemented with the
schedules contemplated thereby to the satisfaction of the Agent, and signed by
an officer of such Lien Grantor.
 
 
6

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means Liens (other than the Transaction Liens) on the
Collateral permitted to be created or assumed or to exist pursuant to
Section 7.02 of the Credit Agreement.
 
“Permitted Priority Liens” means inchoate tax Liens arising by operation of law.
 
“Pledged,” when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time.  For example, “Pledged Equity Interest” means an
Equity Interest that is included in the Collateral at such time and “Pledged
letter of credit” means a letter of credit that creates rights to payment or
performance that are included in the Collateral at such time.
 
“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any one or more of the Lien Grantors (or would accrue but
for the operation of applicable bankruptcy or insolvency laws), whether or not
such interest is allowed or allowable as a claim in any such proceeding.
 
“Proceeds” means all Proceeds (as defined in the UCC) and, to the extent not
included therein, shall also include all proceeds of, and all other profits,
products, rents or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or other
realization upon, any Collateral, including all claims of the relevant Lien
Grantor against third parties for loss of, damage to or destruction of, or for
proceeds payable under, or unearned premiums with respect to, policies of
insurance in respect of, any Collateral, and any condemnation or requisition
payments with respect to any Collateral.
 
“Recordable Intellectual Property” means (i) Patents, (ii) Patent Licenses,
(iii) Trademarks, (iv) Trademark Licenses, (v) Copyrights and (vi) Copyright
Licenses, and all rights in or under any of the foregoing.
 
“Regulated Subsidiary” means a Subsidiary as to which the consent of a
governmental body or official is required for any acquisition of control or
change of control thereof.
 
“Release Conditions” means the following conditions for releasing all the
Secured Guarantees and terminating all the Transaction Liens:
 
(i)            all Commitments under the Credit Agreement shall have expired or
been terminated;
 
(ii)           all Secured Obligations (other than unmatured, surviving
contingent indemnification obligations not yet due and payable) shall have been
paid in full; and
 
(iii)          all Letters of Credit shall have been cancelled or shall have
expired.
 
“Secured Agreement,” when used with respect to any Secured Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Company, obligations of a Subsidiary Guarantor and/or rights
of the holder with respect to such Secured Obligation.
 
 
7

--------------------------------------------------------------------------------

 
 
“Secured Guarantee” means, with respect to each Subsidiary Guarantor, its
guarantee of the Secured Obligations under Section 2 hereof or Section 1 of a
Security Agreement Supplement.
 
“Secured Obligations” means all Obligations (as such term is defined in the
Credit Agreement) and all obligations of any Obligor under any Secured Swap
Contract.
 
“Secured Parties” means the holders from time to time of the Secured Obligations
including the Agents and the Lenders.
 
“Secured Party Requesting Notice” means, at any time, a Secured Party that has,
at least five Business Days prior thereto, delivered to the Agent a written
notice (i) stating that it holds one or more Secured Obligations and wishes to
receive copies of the notices referred to in Section 21(h) and (ii) setting
forth its address, facsimile number and electronic mail address to which copies
of such notices should be sent.
 
“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the Agent for
the purpose of adding a Subsidiary as a party hereto pursuant to Section 23
and/or adding additional property to the Collateral.
 
“Security Documents” means this Agreement, the Security Agreement Supplements,
the Issuer Control Agreements, the Mortgages, the Intellectual Property Security
Agreements and all other supplemental or additional security agreements, control
agreements, mortgages or similar instruments delivered pursuant to the Loan
Documents.
 
“Subsidiary Guarantor” means each Subsidiary listed on the signature pages
hereof under the caption “Subsidiary Guarantors” and each Subsidiary that shall,
at any time after the date hereof, become a “Subsidiary Guarantor” pursuant to
Section 23.
 
“Supporting Letter of Credit” means a letter of credit that supports the payment
or performance of one or more items included in the Collateral.
 
“Trademark License” means any agreement now or hereafter in existence granting
to any Lien Grantor, or pursuant to which any Lien Grantor grants to any other
Person, any right to use any Trademark, including any agreement identified in
Schedule 1 to any Trademark Security Agreement.
 
“Trademark Security Agreement” means a Trademark Security Agreement,
substantially in the form of Exhibit D, executed and delivered by a Lien Grantor
in favor of the Agent for the benefit of the Secured Parties.
 
 
8

--------------------------------------------------------------------------------

 
 
“Trademarks” means: (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, brand names, slogans, trade dress, prints and labels on which any of the
foregoing have appeared or appear, package and other designs, and all other
source or business identifiers, and all general intangibles of like nature, and
the rights in any of the foregoing which arise under applicable law, (ii) the
goodwill of the business connected with the use thereof and symbolized thereby,
(iii) all registrations and applications in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States or any State thereof,
including those described in Schedule 1 to any Trademark Security Agreement,
(iv) all renewals of any of the foregoing, (v) all claims for, and rights to sue
for, past, present or future infringements and dilutions of any of the
foregoing, or for unfair competition or for injury to the related goodwill
associated therewith and (vi) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including damages
and payments for past, present or future infringements and dilutions thereof.
 
“Transaction Liens” means the Liens granted by the Lien Grantors under the
Security Documents.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.
 
“Voidable Transfer” has the meaning specified in Section 2(j).
 
(d)           Terms Generally.  The definitions of terms herein (including those
incorporated by reference to the UCC or to another document) apply equally to
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The word “will” shall be construed
to have the same meaning and effect as the word “shall.” Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein,” “hereof’ and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Sections, Exhibits and Schedules shall be construed to refer to Sections of, and
Exhibits and Schedules to, this Agreement and (v) the word “property” shall be
construed to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
 
Section 2.          Guarantees by Subsidiary Guarantors.
 
(a)           Secured Guarantees.  Each Subsidiary Guarantor unconditionally and
irrevocably guarantees to the Agent for the benefit of the Secured Parties the
full and punctual payment and performance of each Secured Obligation when due
(whether at stated maturity, upon acceleration or otherwise).  If the Company
fails to pay any Secured Obligation punctually when due, each Subsidiary
Guarantor agrees that it will forthwith on demand pay the amount not so paid at
the place and in the manner specified in the relevant Secured Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Secured Guarantees Unconditional.  The obligations of each
Subsidiary Guarantor under its Secured Guarantee shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:
 
(i)           any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of the Company, any other Subsidiary Guarantor or
any other Person under any Secured Agreement, by operation of law or otherwise;
 
(ii)          any modification or amendment of or supplement to any Secured
Agreement;
 
(iii)         any release, impairment, non-perfection or invalidity of any
direct or indirect security for any obligation of the Company, any other
Subsidiary Guarantor or any other Person under any Secured Agreement;
 
(iv)         any change in the corporate existence, structure or ownership of
the Company, any other Subsidiary Guarantor or any other Person or any of their
respective subsidiaries, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting the Company, any other Subsidiary Guarantor or any
other Person or any of their assets or any resulting release or discharge of any
obligation of the Company, any other Subsidiary Guarantor or any other Person
under any Secured Agreement;
 
(v)          the existence of any claim, set-off or other right whatsoever (in
any case, whether based on contract, tort or any other theory) that such
Subsidiary Guarantor may have at any time against the Company, any other
Subsidiary Guarantor, any Secured Party or any other Person, whether in
connection with the Loan Documents or any unrelated transactions, provided that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;
 
(vi)         any invalidity or unenforceability relating to or against the
Company, any other Subsidiary Guarantor or any other Person for any reason of
any Secured Agreement, or any provision of applicable law or regulation
purporting to prohibit the payment of any Secured Obligation by the Company, any
other Subsidiary Guarantor or any other Person;
 
(vii)        any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other Obligations of any Obligor under the
Loan Documents or any other assets of any Obligor or any of its Subsidiaries;
 
(viii)       any failure of any Secured Party to disclose to any Subsidiary
Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
Obligor now or hereafter known to such Secured Party (each Subsidiary Guarantor
waiving any duty on the part of the Secured Parties to disclose such
information); or
 
 
10

--------------------------------------------------------------------------------

 
 
(ix)         other than satisfaction in full of the Release Conditions, any
other act or omission to act or delay of any kind by the Company, any other
Subsidiary Guarantor, any other party to any Secured Agreement, any Secured
Party or any other Person, or any other circumstance whatsoever that might, but
for the provisions of this clause (ix), constitute a legal or equitable
discharge of or defense to any obligation of any Subsidiary Guarantor hereunder.
 
(c)           Release of Secured Guarantees.  (i) All the Secured Guarantees
will be released when all the Release Conditions are satisfied.  If at any time
any payment of a Secured Obligation is rescinded or must be otherwise restored
or returned upon the insolvency or receivership of the Company or otherwise, the
Secured Guarantees shall be reinstated with respect thereto as though such
payment had been due but not made at such time.
 
(ii)           If all the capital stock of a Subsidiary Guarantor or all the
assets of a Subsidiary Guarantor are sold to a Person other than the Company or
one of its Subsidiaries in a transaction permitted by the Credit Agreement (any
such sale, a “Sale of Subsidiary Guarantor”), the Secured Guarantee of such
Subsidiary Guarantor shall automatically be discharged and released without any
further action by the Agent or any other Secured Party effective as of the time
of such Sale of Subsidiary Guarantor; provided that, if such sale is an Asset
Sale, arrangements reasonably satisfactory to the Agent have been made to apply
the Net Proceeds thereof as (and to the extent) required by the Credit
Agreement.  Such release shall not require the consent of any Secured Party, and
the Agent shall be fully protected in relying on a certificate of the Company as
to whether any particular sale constitutes a Sale of Subsidiary Guarantor.
 
(iii)         In addition to any release permitted by subsection (ii), the Agent
may release any Secured Guarantee with the prior written consent of the Required
Lenders; provided that any release of all or substantially all the Secured
Guarantees shall require the consent of all the Lenders.
 
(d)           Waiver by Subsidiary Guarantors.  Each Subsidiary Guarantor
irrevocably waives acceptance hereof, presentment, diligence, marshaling,
demand, protest and any notice not provided for herein, as well as any
requirement that at any time any action be taken by any Person against the
Company, any other Subsidiary Guarantor or any other Person.  For the avoidance
of doubt, the Secured Guarantee shall not be subject to any revocation,
limitation, impairment, set-off, defense, counterclaim, discharge or termination
for any reason other than full satisfaction of the Release Conditions as
provided in clause (c) above.
 
(e)           Subrogation.  A Subsidiary Guarantor that makes a payment with
respect to a Secured Obligation hereunder shall be subrogated to the rights of
the payee against the Company with respect to such payment; provided that no
Subsidiary Guarantor shall enforce any payment by way of subrogation against the
Company, or by reason of contribution against any other Subsidiary Guarantor of
such Secured Obligation, until all of the Release Conditions have been satisfied
in full.  If any amount shall be paid to any Subsidiary Guarantor in violation
of the immediately preceding sentence at any time prior to the satisfaction in
full of the Release Conditions, such amount shall be received and held in trust
for the benefit of the Secured Parties, shall be segregated from other property
and funds of such Subsidiary Guarantor and shall forthwith be paid or delivered
to the Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Secured Obligations and all other
amounts payable under this Agreement in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Secured Obligations or other
amounts payable under this Agreement thereafter arising.
 
 
11

--------------------------------------------------------------------------------

 
 
(f)           Stay of Acceleration.  If acceleration of the time for payment of
any Secured Obligation by the Company is stayed by reason of the insolvency or
receivership of the Company or otherwise, all Secured Obligations otherwise
subject to acceleration under the terms of any Secured Agreement shall
nonetheless be payable by the Subsidiary Guarantors hereunder forthwith on
demand by the Agent.
 
(g)           Right of Set-Off.  In addition to any rights and remedies of the
Secured Parties provided by applicable law, if any Secured Obligation is not
paid promptly when due (after the passage of any applicable cure period as set
forth in the Loan Documents), each of the Secured Parties and their respective
Affiliates is authorized at any time and from time to time, without prior notice
to any Subsidiary Guarantor, any such notice being waived by each Subsidiary
Guarantor, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Secured Party or
Affiliate to or for the credit or the account of any Subsidiary Guarantor
against the obligations of such Subsidiary Guarantor under its Secured
Guarantee, irrespective of whether or not such Secured Party shall have made any
demand thereunder and although such obligations may be contingent or unmatured;
provided that neither any Secured Party nor any of its Affiliates shall be
entitled to exercise any such set off with respect to any trust or payroll
account.  Each Secured Party agrees to promptly notify the Company and the Agent
after any such set off and application made by such Secured Party; provided that
the failure to give such notice shall not affect the validity of such set off
and application.
 
(h)           Continuing Guarantee.  Each Secured Guarantee is a continuing
guarantee, shall be binding on the relevant Subsidiary Guarantor and its
successors and assigns, and shall inure to the benefit of and be enforceable by
the Agent or the Secured Parties and their successors, transferees and
assigns.  If all or part of any Secured Party’s interest in any Secured
Obligation is assigned or otherwise transferred, the transferor’s rights under
each Secured Guarantee, to the extent applicable to the obligation so
transferred, shall automatically be transferred with such obligation.  No
Subsidiary Guarantor shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Secured Parties.
 
(i)            Limitation on Obligations of Subsidiary
Guarantor.  Notwithstanding anything to the contrary herein, it is the intention
of the parties hereto that the Secured Guarantee of each Subsidiary Guarantor
not constitute a fraudulent conveyance under applicable fraudulent conveyance
provisions of the United States Bankruptcy Code or any comparable provision of
applicable state law.  To effectuate that intention, the parties hereto hereby
agree that the obligations of each Subsidiary Guarantor under its Secured
Guarantee are limited to the maximum amount that would not render such
Subsidiary Guarantor’s obligations subject to avoidance under applicable
fraudulent conveyance provisions of the United States Bankruptcy Code or any
comparable provision of applicable state law.
 
 
12

--------------------------------------------------------------------------------

 
 
(j)            Reinstatement.  If at any time payment of any of the Secured
Obligations or any portion thereof is rescinded, disgorged or must otherwise be
restored or returned by any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any other
Subsidiary Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Company or
any other Subsidiary Guarantor or any substantial part of its property, or
otherwise, or if any Secured Party repays, restores, or returns, in whole or in
part, any payment or property previously paid or transferred to the Secured
Party in full or partial satisfaction of any Secured Obligation, because the
payment or transfer or the incurrence of the obligation is so satisfied, is
declared to be void, voidable, or otherwise recoverable under any state or
federal law (collectively a “Voidable Transfer”), or because such Secured Party
elects to do so on the reasonable advice of its counsel in connection with an
assertion that the payment, transfer or incurrence is a Voidable Transfer, then,
as to any such Voidable Transfer and as to all reasonable costs, expenses and
attorney’s fees of the Secured Party related thereto, the liability of each
Subsidiary Guarantor hereunder will automatically and immediately be revived,
reinstated, and restored and will exist as though the Voidable Transfer had
never been made.
 
Section 3.             Grant of Transaction Liens.
 
(a)           The Company, in order to secure the Secured Obligations, and each
Subsidiary Guarantor listed on the signature pages hereof, in order to secure
its Secured Guarantee, grants to the Agent for the benefit of the Secured
Parties a continuing security interest in all right, title and interest of the
Company or such Subsidiary Guarantor, as the case may be, in, to and under the
following property of the Company or such Subsidiary Guarantor, as the case may
be, whether now owned or existing or hereafter acquired or arising and
regardless of where located:
 
(i)          all Accounts;
 
(ii)         all Chattel Paper;
 
(iii)        the Commercial Tort Claims described in Schedule 4;
 
(iv)        all Deposit Accounts;
 
(v)         all Documents;
 
(vi)        all Equipment;
 
(vii)      all General Intangibles (including any Equity Interests in other
Persons that do not constitute Investment Property);
 
(viii)     all Instruments;
 
(ix)        all Inventory;
 
 
13

--------------------------------------------------------------------------------

 
 
(x)         all Investment Property;
 
(xi)        all Letter-of-Credit Rights with respect to Specified Letters of
Credit;
 
(xii)       all Intellectual Property;
 
(xiii)     all books and records (including customer lists, credit files,
computer programs, printouts and other computer materials and records) of such
Original Lien Grantor pertaining to any of its Collateral;
 
(xiv)      such Original Lien Grantor’s ownership interest in (1) its Commodity
Accounts, Deposit Accounts and Securities Accounts, (2) all Financial Assets
credited to such accounts from time to time and all Security Entitlements in
respect thereof, (3) all cash held in its such accounts from time to time and
(4) all other money in the possession of the Agent; and
 
(xv)      all Supporting Obligations and Proceeds of the Collateral described in
the foregoing clauses (i) through (xiv);
 
provided that the following property is excluded from the foregoing security
interests (“Excluded Property”): (A) motor vehicles and other assets subject to
certificates of title, (B) voting Equity Interests in any first-tier Foreign
Subsidiary, to the extent (but only to the extent) required to prevent the
Collateral from including more than 65% of all voting Equity Interests in such
first-tier Foreign Subsidiary, (C) Capital Stock of any Foreign Subsidiary that
is not a first-tier Foreign Subsidiary, (D) Equipment leased by an Original Lien
Grantor under a lease that prohibits the granting of a Lien on such Equipment,
(E) cash and Cash Equivalents maintained in any trust or payroll account, so
long as such account are maintained as a trust or payroll account respectively,
(F) Cash and Cash Equivalents maintained in any account of any Lien Grantor that
is an investment adviser registered under the Investment Advisers Act of 1940,
as amended, so long as (x) such account is maintained to satisfy qualified
professional asset manager requirements under ERISA and (y) the aggregate amount
of cash and Cash Equivalents in all such accounts does not exceed $2,000,000 at
any time, (G) cash and Cash Equivalents maintained in any account of any Lien
Grantor that is a broker-dealer registered under the Exchange Act and a member
of FINRA so long as (x) such account is maintained to satisfy minimum net
regulatory capital requirements imposed by FINRA regulations pursuant to the
Exchange Act and (y) the aggregate amount of cash and Cash Equivalents in all
such accounts does not exceed $10,000,000 at any time, (H) intent-to-use
Trademark applications solely to the extent that, and solely during the period
in which, the grant of a security interest therein would impair the validity or
enforceability of such intent to use Trademark applications or any registrations
that issue therefrom under applicable United States federal law, (I) any
contract, permit, lease, license or other agreement to the extent that the grant
of a security interest therein would result in a breach or default under such
contract, permit, lease, license or other agreement (in each case, after giving
effect to applicable provisions of the UCC), (J) any leasehold improvements to
the extent that the grant of a security interest therein would violate the
related lease, (K) assets located outside the United States to the extent a Lien
on such assets cannot be perfected by the filing of UCC financing statements (or
Personal Property Security Act (PPSA) statements), (L) assets subject to a
purchase money lien, capitalized lease obligation or similar arrangement, in
each case as permitted by the Senior Secured Notes Indenture and the Credit
Agreement, to the extent that the contract or other agreement in which such Lien
is granted (or the documentation providing for such capitalized lease obligation
or similar arrangement) prohibits such assets from being Collateral and only for
so long as such Lien remains outstanding, (M) any real property or real property
interests (including leasehold interests) other than Material Real Property,
(N) Margin Stock and Equity Interests in any Person other than Wholly-Owned
Subsidiaries to the extent not permitted by the terms of such Person’s
organizational or joint venture documents, (O) any assets to the extent a
security interest in such assets would result in material adverse tax
consequences as reasonably determined by the Company and the Agent, (P) pledges
and security interests prohibited or restricted by applicable law (including any
requirement to obtain the consent of any Governmental Authority or third party),
in each case, after giving effect to applicable provisions of the UCC and
(Q) proceeds and products of any and all of the foregoing excluded assets
described in clauses (A) through (P) above only to the extent such proceeds and
products would constitute property or assets of the type described in
clauses (A) through (P) above.  Each Original Lien Grantor shall use
commercially reasonable efforts to obtain any consent that is reasonably
obtainable and required for any property described in clause (D), (I), (J) or
(L) above to cease to constitute Excluded Property.  Notwithstanding the
foregoing, (i) property in which a security interest is granted pursuant to
Section 5(g) shall not constitute Excluded Property for so long as the Other
First Lien Obligations are secured by such property and (ii) all assets of
Insurance Subsidiaries (including cash and Cash Equivalents temporarily held by
Lien Grantors on behalf of, and for the benefit of, Insurance Subsidiaries)
shall be Excluded Property.  In addition, (a) no actions in any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located outside the United States or to perfect any security interests
(it being understood that there shall be no security agreements or pledge
agreements governed under the laws of any non-U.S. jurisdiction), (b) no control
agreements shall be required with respect to Deposit Accounts, Securities
Accounts or Commodity Accounts, (c) the Company and the Subsidiary Guarantors
shall not be required to seek any landlord lien waiver, estoppel, warehouseman
waiver or other collateral access or similar agreement and (d) assets will be
excluded from the Collateral in circumstances where the cost of obtaining a
security interest in such assets exceed the practical benefit to the Lenders
afforded thereby (as reasonably determined by the Company and the Agent).
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           With respect to each right to payment or performance included in
the Collateral from time to time, the Transaction Lien granted therein includes
a continuing security interest in (i) any Supporting Obligation that supports
such payment or performance and (ii) any Lien that (x) secures such right to
payment or performance or (y) secures any such Supporting Obligation.
 
(c)           The Transaction Liens are granted as security only and shall not
subject the Agent or any other Secured Party to, or transfer or in any way
affect or modify, any obligation or liability of any Lien Grantor with respect
to any of the Collateral or any transaction in connection therewith.
 
(d)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, if the governmental body or official having jurisdiction
over any Regulated Subsidiary determines that the pledge of the shares of
capital stock of such Regulated Subsidiary hereunder constitutes the acquisition
of or a change of control with respect to such Regulated Subsidiary as to which
the prior approval of such governmental body or official was required, then,
immediately upon the relevant Lien Grantor’s (1) written memorialization of oral
notice or (2) receipt of written notice from such governmental body or official
of such determination and without any action on the part of the Agent or any
other Person, such pledge shall be rendered void ab initio and of no
effect.  Upon any such occurrence, (i) the Agent shall, at such Lien Grantor’s
written request and expense, return all certificates representing such capital
stock to such Lien Grantor and execute and deliver such documents as such Lien
Grantor shall reasonably request to evidence such Lien Grantor’s retention of
all rights in such capital stock and (ii) such Lien Grantor shall, if requested
by the Agent or the Required Lenders, promptly submit a request to the relevant
governmental body or official for approval of the pledge of such shares to the
Agent hereunder and, upon receipt of such approval, shall forthwith deliver to
the Agent certificates representing all the outstanding shares of capital stock
of such Regulated Subsidiary (subject to the limitation in Section 11(m) if such
Regulated Subsidiary is a Foreign Subsidiary) to be held as Collateral
hereunder.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 4.                General Representations and Warranties.  Each Original
Lien Grantor represents and warrants that:
 
(a)           Such Lien Grantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction identified as its jurisdiction of
organization in its Perfection Certificate.
 
(b)           Schedule 1 lists all Equity Interests in Subsidiaries and
Affiliates owned by such Lien Grantor as of the Closing Date.  Such Lien Grantor
holds all such Equity Interests directly (i.e., not through a Subsidiary, a
Securities Intermediary or any other Person).
 
(c)           Schedule 2 lists, as of the Closing Date, all Securities owned by
such Lien Grantor (except Securities evidencing Equity Interests in Subsidiaries
and Affiliates).
 
(d)           Schedule 3 lists, as of the Closing Date, (i) all Securities
Accounts to which Financial Assets are credited in respect of which such Lien
Grantor owns Security Entitlements, (ii) all Commodity Accounts in respect of
which such Lien Grantor is the Commodity Customer and (iii) all Deposit Accounts
in the name of such Lien Grantor.
 
(e)           All Pledged Equity Interests owned by such Lien Grantor are owned
by it free and clear of any Lien other than Permitted Liens.  All shares of
capital stock included in such Pledged Equity Interests (including shares of
capital stock in respect of which such Lien Grantor owns a Security Entitlement)
have been duly authorized and validly issued and are fully paid and
non-assessable.  None of such Pledged Equity Interests is subject to any option
to purchase or similar right of any Person.  Such Lien Grantor is not and will
not become a party to or otherwise bound by any agreement (except as permitted
by the Credit Agreement) which restricts in any manner the rights of any present
or future holder of any Pledged Equity Interest with respect thereto.
 
(f)           Such Lien Grantor has good and marketable title to, a right to
use, or a valid leasehold interest in, all its Collateral, except for such
defects in title or interests as could not, individually or in the aggregate
with respect to all Lien Grantors, reasonably be expected to have a Material
Adverse Effect.  The property of such Lien Grantor is subject to no Liens, other
than Permitted Liens.
 
 
16

--------------------------------------------------------------------------------

 
 
(g)           Such Lien Grantor has not performed any acts that could reasonably
be expected to prevent the Agent from enforcing any of the provisions of the
Security Documents or that would limit the Agent in any such enforcement.  No
authorized financing statement, security agreement, mortgage or similar or
equivalent document or instrument covering all or part of the Collateral owned
by such Lien Grantor is on file or of record in any jurisdiction in which such
filing or recording would be effective to perfect or record a Lien on such
Collateral, except financing statements, mortgages or other similar or
equivalent documents with respect to Permitted Liens.  After the Closing Date,
no Collateral owned by such Lien Grantor will be in the possession or under the
Control of any other Person having a claim thereto or security interest therein,
other than a Permitted Lien.
 
(h)           The Transaction Liens on all Collateral owned by such Lien Grantor
(i) have been validly created, (ii) will attach to each item of such Collateral
on the Closing Date (or, if such Lien Grantor first obtains rights thereto on a
later date, on such later date) and (iii) when so attached, will secure all the
Secured Obligations or such Lien Grantor’s Secured Guarantee, as the case may
be.
 
(i)           Such Lien Grantor has delivered a Perfection Certificate to the
Agent.  The information set forth therein is correct and complete as of the
Closing Date.  Within 60 days after the Closing Date, such Lien Grantor will
furnish (or cause to be furnished) to the Agent a file search report from each
UCC filing office listed in its Perfection Certificate, showing the filing made
at such filing office to perfect the Transaction Liens on its Collateral.
 
(j)           When UCC financing statements describing the Collateral as set
forth in the Perfection Certificate have been filed in the offices specified in
such Perfection Certificate, the Transaction Liens will constitute perfected
security interests in the Collateral owned by such Lien Grantor to the extent
that a security interest therein may be perfected by filing pursuant to the UCC,
prior to all Liens and rights of others therein except Permitted Liens that have
priority over the Transaction Liens by operation of law.  When, in addition to
the filing of such UCC financing statements, the applicable Intellectual
Property Filings have been made with respect to such Lien Grantor’s Recordable
Intellectual Property (including any future filings required pursuant to
Sections 5(a) and 9(a)), the Transaction Liens will constitute perfected
security interests in all right, title and interest of such Lien Grantor in its
Recordable Intellectual Property to the extent that security interests therein
may be perfected by such filings, prior to all Liens and rights of others
therein except Permitted Liens.  Except for (i) the filing of such UCC financing
statements and (ii) such Intellectual Property Filings, no registration,
recordation or filing with, and no authorization or approval or other action by,
any governmental body, agency or official is required in connection with the
execution or delivery of the Security Agreement or is necessary for the validity
or enforceability thereof or for the perfection or due recordation of the
Transaction Liens or (except with respect to the capital stock of any Regulated
Subsidiary) for the enforcement of the Transaction Liens.
 
 
17

--------------------------------------------------------------------------------

 
 
(k)           If such Lien Grantor is also a Subsidiary Guarantor, in executing
and delivering this Agreement (including providing its Secured Guarantee), such
Lien Grantor has (i) without reliance on the Agent or any other Secured Party or
any information received from the Agent or any other Secured Party and based
upon such documents and information it deems appropriate, made an independent
investigation of the transactions contemplated by the Loan Documents and the
Company, the Company’s business, assets, operations, prospects and condition,
financial or otherwise, and any circumstances which may bear upon such
transactions, the Company or the obligations and risks undertaken herein with
respect to the Secured Obligations, (ii) adequate means to obtain from the
Company on a continuing basis information concerning the Company, (iii) full and
complete access to the Loan Documents and any other documents executed in
connection with the Loan Documents and (iv) not relied and will not rely upon
any representations or warranties of the Agent or any other Secured Party not
embodied herein or any acts heretofore or hereafter taken by the Agent or any
other Secured Party (including any review by the Agent or any other Secured
Party of the affairs of the Company).
 
Section 5.               Further Assurances; General Covenants.  Each Lien
Grantor covenants as follows:
 
(a)           Such Lien Grantor will at the Company’s expense, execute, deliver,
file and record any statement, assignment, instrument, document, agreement or
other paper and take any other action (including any Intellectual Property
Filing and any filing of financing or continuation statements under the UCC)
that from time to time may be necessary, or that the Agent may reasonably
request, in order to:
 
(i)           create, preserve, perfect or confirm the Transaction Liens on such
Lien Grantor’s Collateral;
 
(ii)          in the case of Pledged Letter-of-Credit Rights, Pledged Electronic
Chattel Paper and Pledged Investment Property, cause the Agent to have Control
thereof; or
 
(iii)         enable the Agent to exercise and enforce any of its rights, powers
and remedies with respect to any of such Lien Grantor’s Collateral.
 
In furtherance of the foregoing, in respect of the insurance policies required
by Section 6.05 of the Credit Agreement relating to any property or business of
such Lien Grantor, such Lien Grantor shall deliver to the Agent, on the Closing
Date (with respect to existing polices) and promptly following the entry into
new policies or the renewal, extension or modification of existing policies, a
copy of, or a certificate as to coverage under such policies, each of which
shall (i) within 30 days of the date of such delivery, be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable or mortgagee
endorsement (as applicable) naming the Agent as mortgagee or loss payee (in the
case of property insurance) or additional insured on behalf of the Secured
Parties (in the case of liability insurance), as applicable and (ii) to the
extent available, provide that no cancellation, material addition in amount or
material change in coverage shall be effective until after 30 days’ notice
thereof to the Agent, in form and substance reasonably acceptable to the Agent.
 
 
18

--------------------------------------------------------------------------------

 
 
To the extent permitted by applicable law, such Lien Grantor authorizes the
Agent to execute and file such financing statements or continuation statements,
and amendments thereto, including, without limitation, one or more financing
statements indicating that such financing statements cover all assets or all
personal property (or words of similar effect) of such Lien Grantor, in each
case without such Lien Grantor’s signature appearing thereon, and regardless of
whether any particular asset described in such financing statement falls within
the scope of the UCC or the granting clause of this Agreement.  A photographic,
photostatic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.  Such Lien Grantor constitutes the
Agent its attorney-in-fact to execute and file, in the event such Lien Grantor
fails to do so promptly, all Intellectual Property Filings and other filings
required or so requested for the foregoing purposes, all such acts of such
attorney being hereby ratified and confirmed; and such power, being coupled with
an interest, shall be irrevocable until all the Transaction Liens granted by
such Lien Grantor terminate pursuant to Section 22.  The Company will pay the
reasonable costs of, or incidental to, any Intellectual Property Filings and any
recording or filing of any financing or continuation statements or other
documents recorded or filed pursuant hereto.
 
(b)           Such Lien Grantor will (x) furnish to the Agent prompt written
notice of any (i) change of its name or corporate structure or (ii) change of
its location (determined as provided in UCC Section 9-307) and (y) take all
actions that are necessary or required by the Agent for the purpose of
perfecting or protecting the security interest granted by this Agreement.
 
(c)           Such Lien Grantor will not sell, lease, license, exchange, assign
or otherwise dispose of, or grant any option with respect to, any of its
Collateral; provided that such Lien Grantor may do any of the foregoing unless
(i) doing so would violate a covenant in the Credit Agreement or (ii) an Event
of Default shall have occurred and be continuing and the Agent shall have
notified such Lien Grantor that its right to do so is terminated, suspended or
otherwise limited.
 
(d)           Such Lien Grantor will, promptly upon request, provide to the
Agent all information and evidence concerning such Lien Grantor’s Collateral
that the Agent may reasonably request to enable it to enforce the provisions of
the Security Documents.
 
(e)           Upon the acquisition of any Material Real Property by any Lien
Grantor or any real property owned by any Lien Grantor becoming Material Real
Property (as of the end of any Fiscal Quarter), such Lien Grantor will cause
such Material Real Property to be subjected to a Lien securing the Secured
Obligations and will take such actions as shall be necessary or reasonably
requested by the Agent to grant and perfect or record such Lien in accordance
with the Mortgage Requirement and to satisfy the other conditions of the
Mortgage Requirement within ninety (90) days of the requirement becoming
applicable (or such longer period as the Agent may agree in its discretion).
 
 
19

--------------------------------------------------------------------------------

 
 
(f)           Such Lien Grantor shall not incur or suffer to exist any Lien (the
“Initial Lien”) on any property (including any property that would otherwise be
Excluded Property) to secure any Other First Lien Obligations (as defined in the
Intercreditor Agreement) or take any action to perfect any such security
interest, unless such Lien Grantor concurrently grants a Lien to the Agent to
secure the Secured Obligations ranking pari passu with such Initial Lien
securing such Other First Lien Obligations and takes such action to perfect such
Lien; provided that any such Lien on property that would otherwise be Excluded
Property created to secure the Secured Obligations pursuant to this clause (g)
shall provide by its terms that upon the release and discharge of the Initial
Lien on such property by the Collateral Agent (as defined in the Intercreditor
Agreement) for such Other First Lien Obligations, the Lien on such property
securing the Secured Obligations shall be automatically and unconditionally
released and discharged and such Lien Grantor may take any action necessary to
memorialize such release or discharge.
 
Section 6.               Reserved.
 
Section 7.               Chattel Paper and Instruments.  Except as to actions to
be taken by the Agent, each Lien Grantor represents, warrants and covenants as
follows:
 
(a)           On the Closing Date (in the case of an Original Lien Grantor) or
the date on which it signs and delivers its first Security Agreement Supplement
(in the case of any other Lien Grantor), such Lien Grantor will deliver to the
Agent as Collateral hereunder (i) all Pledged Tangible Chattel Paper, provided
that delivery of the Pledged Tangible Chattel Paper shall be required pursuant
to this paragraph only to the extent that the aggregate value of all Pledged
Tangible Chattel Paper that has not been delivered would exceed $5,000,000 and
(ii) each Pledged Instrument having a value in excess of $2,000,000 then owned
by such Lien Grantor.  Thereafter, whenever such Lien Grantor acquires any other
Pledged Tangible Chattel Paper or Pledged Instrument having a value in excess of
$2,000,000, such Lien Grantor will immediately deliver such Pledged Tangible
Chattel Paper or Pledged Instrument to the Agent as Collateral
hereunder.  Notwithstanding the foregoing, all debt owing by the Company or any
of its Subsidiaries to a Lien Grantor (regardless of the value thereof) shall be
pledged by delivery to the Agent of an intercompany note in form and substance
reasonably acceptable to the Agent.
 
(b)           So long as no Event of Default shall have occurred and be
continuing, the Agent will, promptly upon request by the relevant Lien Grantor,
make appropriate arrangements for making any Pledged Tangible Chattel Paper or
Pledged Instrument available to it for purposes of presentation, collection or
renewal (any such arrangement to be effected, to the extent deemed appropriate
by the Agent, against trust receipt or like document).
 
(c)           Schedule 5 lists, as of the Closing Date, all Pledged Instruments.
 
 
20

--------------------------------------------------------------------------------

 
 
(d)           All Pledged Tangible Chattel Paper and Pledged Instruments owned
by such Lien Grantor, when delivered to the Agent (to the extent such delivery
is required), will be indorsed to the order of the Agent, or accompanied by duly
executed instruments of assignment, all in form and substance reasonably
satisfactory to the Agent.
 
(e)           Upon the delivery of any Pledged Tangible Chattel Paper or Pledged
Instrument owned by such Lien Grantor to the Agent, the Transaction Lien on such
Collateral will be perfected, subject to no prior Liens or rights of others.
 
(f)           Each Lien Grantor will take (or cause others to take) all actions
required under UCC Section 9-105 to cause the Agent to obtain and maintain
Control of any and all Electronic Chattel Paper owned by such Lien Grantor from
time to time, provided that such Lien Grantor’s actions to cause the Agent to
obtain and maintain Control of such Electronic Chattel shall be required
pursuant to this paragraph only to the extent that the aggregate value of all
Electronic Chattel Paper then owned by such Lien Grantor and not subject to the
Agent’s Control would exceed $5,000,000.
 
Section 8.               Commercial Tort Claims.  Each Lien Grantor represents,
warrants and covenants as follows:
 
(a)           In the case of an Original Lien Grantor, Schedule 4 accurately
describes, with the specificity required to satisfy Official Comment 5 to UCC
Section 9-108, each Material Commercial Tort Claim with respect to which such
Original Lien Grantor is the claimant as of the Closing Date.  In the case of
any other Lien Grantor, Schedule 4 to its first Security Agreement Supplement
will accurately describe, with the specificity required to satisfy said Official
Comment 5, each Material Commercial Tort Claim with respect to which such Lien
Grantor is the claimant as of the date on which it signs and delivers such
Security Agreement Supplement.
 
(b)           If any Lien Grantor acquires a Material Commercial Tort Claim
after the Closing Date (in the case of an Original Lien Grantor) or the date on
which it signs and delivers its first Security Agreement Supplement (in the case
of any other Lien Grantor), such Lien Grantor will promptly sign and deliver to
the Agent a Security Agreement Supplement granting a security interest in such
Commercial Tort Claim (which shall be described therein with the specificity
required to satisfy said Official Comment 5) to the Agent for the benefit of the
Secured Parties.
 
(c)           Upon the filing of a UCC financing statement in the jurisdiction
under the laws of which the relevant Lien Grantor is organized, the Transaction
Lien on each Commercial Tort Claim described pursuant to subsection (a) or (b)
above will be perfected, subject to no prior Liens or rights of others, except
for Permitted Liens that have priority over the Transaction Liens by operation
of law.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 9.                Recordable Intellectual Property.  Each Lien Grantor
covenants as follows:
 
(a)           On the Closing Date (in the case of an Original Lien Grantor) or
the date on which it signs and delivers its first Security Agreement Supplement
(in the case of any other Lien Grantor), such Lien Grantor will sign and deliver
to the Agent Intellectual Property Security Agreements with respect to all
Recordable Intellectual Property then owned by it.  Concurrently with (or prior
to) each delivery of annual financial statements pursuant to Section 6.01(a) of
the Credit Agreement, it will sign and deliver to the Agent any Intellectual
Property Security Agreement necessary to grant Transaction Liens on all
Recordable Intellectual Property owned by it on December 31st of the most
recently ended year covered by such financial statements that is not covered by
any previous Intellectual Property Security Agreement so signed and delivered by
it.  In each case, it will promptly make all Intellectual Property Filings
necessary to record the Transaction Liens on such Recordable Intellectual
Property.
 
(b)           Such Lien Grantor will notify the Agent promptly if it knows that
any application or registration relating to any Recordable Intellectual Property
owned or licensed by it may become abandoned or dedicated to the public, or of
any adverse determination or development (including the institution of, or any
adverse determination or development in, any proceeding in the United States
Copyright Office, the United States Patent and Trademark Office or any court)
regarding such Lien Grantor’s ownership of such Recordable Intellectual
Property, its right to register or patent the same, or its right to keep and
maintain the same; provided that the foregoing shall not apply to the extent
that any such event, individually or together with all such events, could not
reasonably be expected to have a Material Adverse Effect.
 
Section 10.             Proceeds of Letters of Credit.  Except as to actions to
be taken by the Agent, each Lien Grantor represents, warrants and covenants as
follows:
 
(a)           On the Closing Date (in the case of an Original Lien Grantor) or
the date on which it signs and delivers its first Security Agreement Supplement
(in the case of any other Lien Grantor), such Lien Grantor will deliver to the
Agent each letter of credit having a face amount in excess of $2,500,000 (the
“Specified Letters of Credit”).
 
(b)           Notwithstanding the foregoing, so long as no Event of Default
shall have occurred and be continuing, the Agent will, promptly upon request by
any Lien Grantor, make appropriate arrangements for making any Specified Letter
of Credit delivered to the Agent pursuant to subsection (a) above available to
such Lien Grantor to facilitate the administration thereof or the exercise of
its rights thereunder (any such arrangement to be effected, to the extent deemed
appropriate by the Agent, against trust receipt or like document).
 
(c)           Such Lien Grantor, by granting a security interest in its
Letter-of-Credit Rights to the Agent, intends to (and hereby does) assign to the
Agent its rights (including its contingent rights) to the proceeds of all
letters of credit of which it is or hereafter becomes a beneficiary.  If any
such letter of credit is not a Supporting Letter of Credit, such Lien Grantor
will (i) use commercially reasonable efforts to cause the issuer of such letter
of credit and each Nominated Person (if any) with respect thereto to consent to
such assignment of the proceeds thereof and (ii) deliver written evidence of any
such consent obtained to the Agent.
 
 
22

--------------------------------------------------------------------------------

 
 
(d)           The Transaction Lien on the relevant Lien Grantor’s rights to the
proceeds of each letter of credit under which such Lien Grantor is a beneficiary
will be perfected, subject to no prior Liens or rights of others, if either
(i) such letter of credit is a Supporting Letter of Credit and the Transaction
Lien on the item of Collateral supported thereby has been perfected or (ii) the
relevant issuing bank and each relevant Nominated Person (if any) shall have
consented to the assignment of the proceeds thereof set forth in subsection (c)
above.
 
(e)           If an Event of Default shall have occurred and be continuing, such
Lien Grantor will, promptly upon request by the Agent, notify (and in the event
such Lien Grantor fails to do so promptly, such Lien Grantor authorizes the
Agent to notify) the issuer and each Nominated Person with respect to each of
its Pledged letters of credit that (i) the proceeds thereof have been assigned
to the Agent hereunder and (ii) any payments due or to become due in respect
thereof are to be made directly to the Agent or its designee for the period
during which such Event of Default is continuing.
 
Section 11.             Investment Property.  Each Lien Grantor represents,
warrants and covenants as follows:
 
(a)           Certificated Securities.  On the Closing Date (in the case of an
Original Lien Grantor) or the date on which it signs and delivers its first
Security Agreement Supplement (in the case of any other Lien Grantor), such Lien
Grantor will deliver to the Agent as Collateral hereunder all certificates
representing Pledged Certificated Securities then owned by such Lien
Grantor.  Thereafter, whenever such Lien Grantor acquires any other certificate
representing a Pledged Certificated Security, such Lien Grantor will promptly
deliver such certificate to the Agent as Collateral hereunder.  The provisions
of this subsection are subject to the limitation in Section 11(m) in the case of
voting Equity Interests in a Foreign Subsidiary.
 
(b)           Uncertificated Securities.
 
(i)           On the Closing Date (in the case of an Original Lien Grantor) or
the date on which it signs and delivers its first Security Agreement Supplement
(in the case of any other Lien Grantor), such Lien Grantor will enter into (and,
if the relevant issuer is a Subsidiary, cause, or if the relevant issuer is not
a Subsidiary, use commercially reasonable efforts to cause, the relevant issuer
to enter into) an Issuer Control Agreement in respect of each Pledged
Uncertificated Security then owned by such Lien Grantor and deliver such Issuer
Control Agreement to the Agent (which shall enter into the same).  Thereafter,
whenever such Lien Grantor acquires any other Pledged Uncertificated Security,
such Lien Grantor will enter into (and, if the relevant issuer is a Subsidiary,
cause, or if the relevant issuer is not a Subsidiary, use commercially
reasonable efforts to cause, the relevant issuer to enter into) an Issuer
Control Agreement in respect of such Pledged Uncertificated Security and deliver
such Issuer Control Agreement, if any, to the Agent (which shall enter into the
same).  The provisions of this subsection are subject to (i) the limitation in
Section 11(m) in the case of voting Equity Interests in a Foreign Subsidiary and
(ii) Section 14(c).
 
 
23

--------------------------------------------------------------------------------

 
 
(ii)           If any Pledged Uncertificated Partnership Interest or any Pledged
Uncertificated LLC Interest that was not considered a security under the UCC as
of the Closing Date becomes a security under the UCC thereafter, the Lien
Grantor that originally pledged such interest shall promptly after the date on
which such interest becomes an uncertificated security enter into (and, if the
relevant issuer is a Subsidiary, cause, or if the relevant issuer is not a
Subsidiary, use commercially reasonable efforts to cause, the relevant issuer to
enter into) an Issuer Control Agreement in respect of each such Pledged
Uncertificated Security then owned by such Lien Grantor and deliver such Issuer
Control Agreement to the Agent (which shall enter into the same).
 
(c)           Security Entitlements.  Each Lien Grantor agrees that it will
provide the Agent with prompt written notice (and in any case within 20 days) of
the opening of any new Securities Accounts and any such notice shall be deemed
to be an automatic amendment to Schedule 3 hereto to include such account.
 
(d)          Commodity Accounts.  Each Lien Grantor agrees that it will provide
the Agent with prompt written notice (and in any case within 20 days) of the
opening of any new Commodity Accounts and any such notice shall be deemed to be
an automatic amendment to Schedule 3 hereto to include such account.
 
(e)           Regulated Subsidiaries.  If the Collateral includes any capital
stock of a Regulated Subsidiary that is not represented by certificates, the
relevant Lien Grantor shall exercise its commercially reasonable efforts to
cause such capital stock to be represented by certificates and, promptly upon
receipt thereof, comply with Section 11(a) with respect thereto.  No Lien
Grantor shall hold any capital stock of a Regulated Subsidiary in a Securities
Account.
 
(f)           Perfection as to Certificated Securities.  When such Lien Grantor
delivers the certificate representing any Pledged Certificated Security owned by
it to the Agent and complies with Section 11(k) in connection with such
delivery, (i) the Transaction Lien on such Pledged Certificated Security will be
perfected, subject to no prior Liens or rights of others, (ii) the Agent will
have Control of such Pledged Certificated Security and (iii) the Agent will be a
protected purchaser (within the meaning of UCC Section 8-303) thereof.
 
(g)          Perfection as to Uncertificated Securities.  When such Lien
Grantor, the Agent and the issuer of any Pledged Uncertificated Security owned
by such Lien Grantor enter into an Issuer Control Agreement with respect
thereto, (i) the Transaction Lien on such Pledged Uncertificated Security will
be perfected, subject to no prior Liens or rights of others (except Permitted
Priority Liens), (ii) the Agent will have Control of such Pledged Uncertificated
Security and (iii) the Agent will be a protected purchaser (within the meaning
of UCC Section 8-303) thereof.
 
(h)          Negative Pledge as to Security Entitlements.  The Transaction Lien
on any Security Entitlement will be subject to no prior Liens or rights of
others (except (x) Liens and rights of the relevant Securities Intermediary that
are Permitted Liens and (y) Permitted Priority Liens) and (ii) no action based
on an adverse claim to such Security Entitlement or such Financial Asset,
whether framed in conversion, replevin, constructive trust, equitable lien or
other theory, may be asserted against the Agent or any other Secured Party.
 
 
24

--------------------------------------------------------------------------------

 
 
(i)           Negative Pledge as to Commodity Accounts.  The Transaction Liens
on each Commodity Account and all Commodity Contracts carried therein will be
subject to no prior Liens or rights of others (except (x) Liens and rights of
the relevant Commodity Intermediary permitted by the Credit Agreement or any
Security Document and (y) Permitted Priority Liens).
 
(j)           Agreement as to Applicable Jurisdiction.  In respect of all
Security Entitlements owned by such Lien Grantor, and all Securities Accounts to
which the related Financial Assets are credited, the Securities Intermediary’s
jurisdiction (determined as provided in UCC Section 8-110(e)) will at all times
be located in the United States.  In respect of all Commodity Contracts owned by
such Lien Grantor and all Commodity Accounts in which such Commodity Contracts
are carried, the Commodity Intermediary’s jurisdiction (determined as provided
in UCC Section 9-305(b)) will at all times be located in the United States.
 
(k)           Delivery of Pledged Certificates.  All Pledged Certificates, when
delivered to the Agent, will be in suitable form for transfer by delivery, or
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Agent.
 
(l)           Communications.  Each Lien Grantor will promptly give to the Agent
copies of any notices and other communications received by it with respect to
(i) Pledged Securities registered in the name of such Lien Grantor or its
nominee and (ii) Pledged Security Entitlements as to which such Lien Grantor is
the Entitlement Holder, in each case (x) while an Event of Default has occurred
and is continuing or (y) relating to any matter that could reasonably be
expected to have a Material Adverse Effect.
 
(m)          Foreign Subsidiaries.  A Lien Grantor will not be obligated to
comply with the provisions of this Section at any time with respect to any
voting Equity Interest in a Foreign Subsidiary if and to the extent (but only to
the extent) that such voting Equity Interest is excluded from the Transaction
Liens at such time pursuant to clause (B) of the proviso at the end of
Section 3(a) and/or the comparable provisions of one or more Security Agreement
Supplements.
 
Section 12.            Deposit Accounts.  Each Lien Grantor represents, warrants
and covenants that (i) all cash owned by each Lien Grantor shall be deposited,
upon or promptly after the receipt thereof, in one or more Deposit Accounts,
(ii) the Transaction Liens on each Deposit Account will be subject to no prior
Liens or rights of others (except (x) Liens and rights of the relevant financial
institution at which such Deposit Account is maintained that are permitted by
the Credit Agreement or any Security Document and (y) Permitted Priority Liens)
and (iii) each Lien Grantor will provide the Agent with prompt written notice
(and in any case within 20 days) of the opening of any new Deposit Account and
any such notice shall be deemed to be an automatic amendment to Schedule 3
hereto.
 
 
25

--------------------------------------------------------------------------------

 
 
Section 13.            Payments upon an Event of Default.  Each Lien Grantor
represents, warrants and covenants that if an Event of Default shall have
occurred and be continuing, such Lien Grantor will, if requested to do so by the
Agent, promptly notify (and to the extent it fails to do so promptly, such Lien
Grantor authorizes the Agent so to notify) and instruct each Person obligated at
any time to make any payment to such Lien Grantor for any reason (including each
account debtor in respect of any of its Accounts) that any payments due or to
become due are to be made directly to the Collateral Account for the period
during which such Event of Default is continuing.
 
Section 14.            Transfer of Record Ownership.
 
(a)           At any time when an Event of Default shall have occurred and be
continuing, the Agent may (and to the extent that action by it is required, the
relevant Lien Grantor, if directed to do so by the Agent, will as promptly as
practicable) cause each of the Pledged Securities (or any portion thereof
specified in such direction) to be (x) transferred of record into the name of
the Agent or its nominee or (y) credited to the Collateral Account; provided
that no such action shall be taken with respect to any capital stock of any
Regulated Subsidiary unless any and all regulatory approvals required under
applicable law shall have been obtained; and provided further that (i) to the
extent any of the Pledged Securities (or a portion thereof) have been
transferred of record into the name of the Agent or its nominee and (ii) no
Event of Default is continuing, the Agent will cooperate reasonably with the
relevant Lien Grantor to cause such Pledged Security (or a portion thereof) to
be re-registered (as promptly as practicable) in the name of such Lien
Grantor.  Each Lien Grantor will take any and all actions reasonably requested
by the Agent to facilitate compliance with this subsection.
 
(b)           Ownership upon Transfer of Record Ownership.  If and when any
Pledged Security (whether certificated or uncertificated) owned by such Lien
Grantor is transferred of record into the name of the Agent or its nominee
pursuant to Section 14(a), (i) the Agent shall be the holder of record with
respect to such Pledged Security, (ii) the Agent will have Control of such
Pledged Security and (iii) the Agent will be a protected purchaser (within the
meaning of UCC Section 8-303) thereof.
 
(c)           Provisions Inapplicable after Transfer of Record Ownership.  If
the provisions of Section 14(a) are implemented, Sections 11(b) and 11(c) shall
not thereafter apply to (i) any Pledged Security that is registered in the name
of the Agent or its nominee or (ii) any Security Entitlement in respect of which
the Agent or its nominee is the Entitlement Holder.
 
(d)           Communications after Transfer of Record Ownership.  The Agent will
promptly give to the relevant Lien Grantor copies of any notices and other
communications received by the Agent with respect to (i) Pledged Securities
registered in the name of the Agent or its nominee and (ii) Pledged Security
Entitlements as to which the Agent or its nominee is the Entitlement Holder.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 15.            Right to Vote Securities.
 
(a)           Unless an Event of Default shall have occurred and be continuing,
each Lien Grantor will have the right, from time to time, to vote and to give
consents, ratifications and waivers with respect to any Pledged Security owned
by it and the Financial Asset underlying any Pledged Security Entitlement owned
by it, and the Agent will, upon receiving a written request from such Lien
Grantor, promptly deliver (or cause to be delivered) to such Lien Grantor or as
specified in such request such proxies, powers of attorney, consents,
ratifications and waivers in respect of any such Pledged Security that is
registered in the name of the Agent or its nominee or any such Pledged Security
Entitlement as to which the Agent or its nominee is the Entitlement Holder, in
each case as shall be specified in such request and be in form and substance
reasonably satisfactory to the Agent.  Unless an Event of Default shall have
occurred and be continuing, the Agent will have no right to take any action
which the owner of a Pledged Partnership Interest or Pledged LLC Interest is
entitled to take with respect thereto, except the right to receive payments and
other distributions to the extent provided herein.
 
(b)           If an Event of Default shall have occurred and be continuing, and
after written notice from the Agent to such Lien Grantor, the Agent will have
the right to the extent permitted by law (and, in the case of a Pledged
Partnership Interest or Pledged LLC Interest, by the relevant partnership
agreement, limited liability company agreement, operating agreement or other
governing document) to vote, to give consents, ratifications and waivers and to
take any other action with respect to the Pledged Investment Property, the other
Pledged Equity Interests (if any) and the Financial Assets underlying the
Pledged Security Entitlements, with the same force and effect as if the Agent
were the absolute and sole owner thereof, and each Lien Grantor will take all
such action as the Agent may reasonably request from time to time to give effect
to such right; provided that the Agent will not have the right to vote, to give
consents, ratifications or waivers or to take any other action with respect to
the capital stock of any Regulated Subsidiary, in each case to the extent that
such action would require prior regulatory approval under applicable law, unless
such approval shall have been granted.
 
Section 16.            Remedies upon Event of Default.
 
(a)           If an Event of Default shall have occurred and be continuing, the
Agent may exercise (or cause its sub-agents to exercise) any or all of the
remedies available to it (or to such sub-agents) under the Security Documents.
 
(b)           Without limiting the generality of the foregoing, if an Event of
Default shall have occurred and be continuing, the Agent may exercise on behalf
of the Secured Parties all the rights of a secured party under the UCC (whether
or not in effect in the jurisdiction where such rights are exercised) with
respect to any Collateral and, in addition, the Agent may, without being
required to give any notice, except as herein provided or as may be required by
mandatory provisions of law, withdraw all cash held in the Collateral Account
and apply such cash as provided in Section 17 and, if there shall be no such
cash or if such cash shall be insufficient to pay all the Secured Obligations in
full, sell, lease, license or otherwise dispose of the Collateral or any part
thereof; provided that the right of the Agent to sell or otherwise dispose of
the capital stock of any Regulated Subsidiary shall be subject to the Agent or
the relevant Lien Grantor obtaining, to the extent necessary under applicable
law, the prior approval of such sale or other disposition by the governmental
body or official having jurisdiction with respect to such Regulated
Subsidiary.  Notice of any such sale or other disposition shall be given to the
relevant Lien Grantor(s) as required by Section 19.
 
 
27

--------------------------------------------------------------------------------

 
 
(c)           Without limiting the generality of the foregoing, if an Event of
Default shall have occurred and be continuing:
 
(i)           the Agent may license or sublicense, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any Pledged
Intellectual Property (including any Pledged Recordable Intellectual Property)
for such term or terms, on such conditions and in such manner as the Agent shall
in its reasonable discretion determine; provided that such licenses or
sublicenses do not conflict with any existing license of which the Agent shall
have received a copy;
 
(ii)           the Agent may (without assuming any obligation or liability
thereunder), at any time and from time to time, in its sole and reasonable
discretion, enforce (and shall have the exclusive right to enforce) against any
licensee or sublicensee all rights and remedies of any Lien Grantor in, to and
under any of its Pledged Intellectual Property and take or refrain from taking
any action under any thereof, and each Lien Grantor releases the Agent and each
other Secured Party from liability for, and agrees to hold the Agent and each
other Secured Party free and harmless from and against any claims and expenses
arising out of, any lawful action so taken or omitted to be taken with respect
thereto, except for claims and expenses arising from the Agent’s or such Secured
Party’s gross negligence or willful misconduct; and
 
(iii)         upon request by the Agent (which shall not be construed as
implying any limitation on its rights or powers), each Lien Grantor will execute
and deliver to the Agent a power of attorney, in form and substance reasonably
satisfactory to the Agent, for the implementation of any sale, lease, license or
other disposition of any of such Lien Grantor’s Pledged Intellectual Property or
any action related thereto.  In connection with any such disposition, but
subject to any confidentiality restrictions imposed on such Lien Grantor in any
license or similar agreement, such Lien Grantor will supply to the Agent its
know-how and expertise relating to the relevant Intellectual Property or the
products or services made or rendered in connection with such Intellectual
Property, and its customer lists and other records relating to such Intellectual
Property and to the manufacture, distribution, advertising and sale of said
products or services.
 
(d)           For the purpose of enabling the Agent to exercise rights and
remedies under this Section 16 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, license out, convey, transfer or grant options to purchase any
Collateral) at such time as the Agent shall be lawfully entitled to exercise
such rights and remedies, each Lien Grantor hereby grants to the Agent, for the
benefit of the Secured Parties, (i) a nonexclusive license (exercisable without
payment of royalty or other compensation to such Lien Grantor), subject, in the
case of Trademarks, to sufficient rights to quality control and inspection in
favor of such Lien Grantor to avoid the risk of invalidation of such Trademarks,
to use, practice, sublicense and otherwise exploit any and all Intellectual
Property now owned or held or hereafter acquired or held by such Lien Grantor
(which license shall include access to all media in which any of the licensed
items may be recorded or stored and to all software and programs used for the
compilation or printout thereof).
 
 
28

--------------------------------------------------------------------------------

 
 
Section 17.             Application of Proceeds.
 
(a)           If an Event of Default shall have occurred and be continuing, the
Agent may apply (i) any cash held in the Collateral Account and (ii) the
proceeds of any sale or other disposition of, or any collections (including in
the form of interest, dividends, redemption payments and other distributions in
respect of any Equity Interests) on, all or any part of the Collateral, in the
following order of priorities:
 
first, to pay the expenses of such sale or other disposition or collection,
including reasonable compensation to agents of and counsel for the Agent, and
all expenses, liabilities and advances incurred or made by the Agent in
connection with the Security Documents, and any other amounts then due and
payable to the Agent pursuant to Section 18 or pursuant to Sections 10.04 or
10.05 of the Credit Agreement;
 
second, to pay ratably all interest (including Post-Petition Interest) on the
Secured Obligations;
 
third, to pay the unpaid principal of the Secured Obligations ratably, until
payment in full of the principal of all Secured Obligations shall have been
made;
 
fourth, to pay all other Secured Obligations then due and payable ratably, until
payment in full of all such other Secured Obligations shall have been made; and
 
finally, to pay to the relevant Lien Grantor, or as a court of competent
jurisdiction may direct, any surplus then remaining from the proceeds of the
Collateral owned by it;
 
provided that Collateral owned by a Subsidiary Guarantor and any proceeds
thereof shall be applied pursuant to the foregoing clauses first, second, third
and fourth, only to the extent permitted by the limitation in Section 2(i).  The
Agent may make such distributions hereunder in cash or in kind or, on a ratable
basis, in any combination thereof.
 
(b)           In making the payments and allocations required by this Section,
the Agent may rely upon information supplied to it pursuant to
Section 21(g).  All distributions made by the Agent pursuant to this Section
shall be final (except in the event of manifest error) and the Agent shall have
no duty to inquire as to the application by any Secured Party of any amount
distributed to it.
 
Section 18.             Fees and Expenses; Indemnification.
 
(a)           The Company will within ten Business Days following written demand
(together with, in the case of clauses (i) and (ii) below, if requested by the
Company, backup documentation supporting such written demand) pay to the Agent:
 
(i)           the amount of any taxes that the Agent may have been required to
pay by reason of the Transaction Liens or to free any Collateral from any other
Lien thereon;
 
 
29

--------------------------------------------------------------------------------

 
 
(ii)          the amount of any and all reasonable out-of-pocket expenses,
including transfer taxes and reasonable fees and expenses of counsel and other
outside experts, that the Agent may incur in connection with (x) the
administration or enforcement of the Security Documents, including such expenses
as are incurred to preserve the value of the Collateral or the validity,
perfection, rank or value of any Transaction Lien, (y) the collection, sale or
other disposition of any Collateral or (z) the exercise by the Agent of any of
its rights or powers under the Security Documents; and
 
(iii)         the amount of any fees that the Company shall have agreed in
writing to pay to the Agent and that shall have become due and payable in
accordance with such written agreement.
 
(b)           If any transfer tax, documentary stamp tax or other tax is payable
in connection with any transfer or other transaction provided for in the
Security Documents, the Company will pay such tax and provide any required tax
stamps to the Agent or as otherwise required by law.
 
(c)           Each Lien Grantor waives all rights for contribution and all other
rights of recovery with respect to liabilities, losses, damages, costs and
expenses arising under or related to Environmental Laws that it might have by
statute or otherwise against any Indemnified Person.
 
Section 19.              Authority to Administer Collateral.  Each Lien Grantor
irrevocably appoints the Agent its true and lawful attorney, with full power of
substitution, in the name of such Lien Grantor, any Secured Party or otherwise,
for the sole use and benefit of the Secured Parties, but at the Company’s
expense, to the extent permitted by law to exercise, at any time and from time
to time while an Event of Default shall have occurred and be continuing, all or
any of the following powers with respect to all or any of such Lien Grantor’s
Collateral:
 
(a)           to demand, sue for, collect, receive and give acquittance for any
and all monies due or to become due upon or by virtue thereof,
 
(b)           to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,
 
(c)           to sell, lease, license or otherwise dispose of the same or the
proceeds or avails thereof, as fully and effectually as if the Agent were the
absolute owner thereof, and
 
(d)           to extend the time of payment of any or all thereof and to make
any allowance or other adjustment with reference thereto;
 
provided that, except in the case of Collateral that is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, the Agent will give the relevant Lien Grantor at least ten days’ prior
written notice of the time and place of any public sale thereof or the time
after which any private sale or other intended disposition thereof will be
made.  Any such notice shall (i) contain the information specified in UCC
Section 9-613, (ii) be Authenticated and (iii) be sent to the parties required
to be notified pursuant to UCC Section 9-611(c); provided that, if the Agent
fails to comply with this sentence in any respect, its liability for such
failure shall be limited to the liability (if any) imposed on it as a matter of
law under the UCC.
 
 
30

--------------------------------------------------------------------------------

 
 
Section 20.             Limitation on Duty in Respect of Collateral.  Beyond the
exercise of reasonable care in the custody and preservation thereof and
accounting for monies received therefrom, the Agent will have no duty as to any
Collateral in its possession or control or in the possession or control of any
subagent or bailee or any income therefrom or as to the preservation of rights
against prior parties or any other rights pertaining thereto.  The Agent will be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession or control if such Collateral is accorded treatment
substantially equal to that which it accords its own property, and will not be
liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of any act or omission of any
sub-agent or bailee selected by the Agent in good faith, except to the extent
that such liability arises from the Agent’s gross negligence or willful
misconduct.
 
Section 21.             General Provisions Concerning the Agent.
 
(a)           Appointment and Authorization; “Agent.”  The Agent is hereby
irrevocably appointed, designated and authorized to take such actions under the
provisions of this Agreement and each other Security Document and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of this Agreement or any other Security Document, together with such
actions and powers as are reasonably incidental thereto.  In furtherance of the
foregoing, the Agent is hereby authorized to serve as Applicable Authorized
Representative and Applicable Collateral Agent (each as defined in the
Intercreditor Agreement) in accordance with the terms of the Intercreditor
Agreement and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of the Intercreditor Agreement, together with such
actions and powers as are reasonably incidental thereto.  Notwithstanding any
provision to the contrary contained elsewhere herein or in any other Security
Document, the Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Agent have or be deemed to have any
fiduciary relationship with any Secured Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Security Document or otherwise exist against
the Agent.  Without limiting the generality of the foregoing sentence, the use
of the term “agent” herein and in the other Security Documents with reference to
the Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
 
(b)           Delegation of Duties.  The Agent may execute any of its duties
under this Agreement or any other Security Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such
duties.  The Agent shall not be responsible for the negligence or misconduct of
any agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct.  The exculpatory provisions of Section 20 and this
Section shall apply to any such agent, employee or attorney-in-fact.
 
 
31

--------------------------------------------------------------------------------

 
 
(c)           Liability of Agent.  No Agent-Related Person shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Security Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein or required
by applicable law) or (ii) be responsible in any manner to any Secured Party for
any recital, statement, representation or warranty made by the Company or any
Subsidiary or Affiliate thereof, or any officer thereof, contained herein or in
any other Security Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Security Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Security Document, or for any failure of the Company or any Subsidiary
or Affiliate thereof or any other party to any Security Document to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Secured Party to ascertain or to inquire as to the observance
or performance of any of the agreements contained in, or conditions of, this
Agreement or any other Security Document, or to inspect the properties, books or
records of the Company or any Subsidiary or Affiliate thereof.  The Agent shall
not be responsible for the existence, genuineness or value of any Collateral or
for the validity, perfection, priority or enforceability of any Transaction
Lien, whether impaired by operation of law or by reason of any action or
omission to act on its part under the Security Documents.
 
(d)           Reliance by Agent.  The Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Company or any Subsidiary), independent accountants and other experts selected
by the Agent.  The Agent shall be fully justified in failing or refusing to take
any action under any Security Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Secured
Parties against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.  The Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Security Document in accordance with a request or consent
of the Required Lenders (or such other number of Lenders as may be expressly
required hereby or by the Credit Agreement in any instance) and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Secured Parties.
 
(e)           Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Agent for the account of the Lenders, unless the Agent shall have received
written notice from a Secured Party or the Company referring to the Credit
Agreement, describing such Default and stating that such notice is a “notice of
default.” The Agent will notify the Secured Parties of its receipt of any such
notice.  The Agent shall take such action with respect to such Default as may be
directed by the Required Lenders in accordance with Article 8 of the Credit
Agreement; provided, however, that unless and until the Agent has received any
such direction, the Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable or in the best interest of the Secured Parties.
 
 
32

--------------------------------------------------------------------------------

 
 
(f)            Agent in Individual Capacity.  JPM and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Company or any of
its Subsidiaries and their respective Affiliates as though JPM were not the
Agent hereunder and without notice to or consent of the Secured Parties.  The
Secured Parties acknowledge that, pursuant to such activities, JPM or its
Affiliates may receive information regarding the Company or its Subsidiaries or
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Company, such Subsidiary or such Affiliate) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.  With respect to its Loans and Commitments, JPM shall have
the same rights and powers under this Agreement as any other Secured Party and
may exercise such rights and powers as though it were not the Agent, and the
terms “Secured Party” and “Secured Parties” include JPM in its individual
capacity.
 
(g)           Information as to Secured Obligations and Actions by Secured
Parties. For all purposes of the Security Documents, including determining the
amounts of the Secured Obligations or whether any action has been taken under
any Secured Agreement, the Agent will be entitled to rely on information from
(i) its own records for information as to the Lenders, their Secured Obligations
and actions taken by them; (ii) any Secured Party for information as to its
Secured Obligations and actions taken by it, to the extent that the Agent has
not obtained such information from the foregoing sources; and (iii) the Company,
to the extent that the Agent has not obtained information from the foregoing
sources.
 
(h)           Within two Business Days after it receives or sends any notice
referred to in this subsection, the Agent shall send to each Secured Party
Requesting Notice, copies of any notice given by the Agent to any Lien Grantor,
or received by it from any Lien Grantor, pursuant to Sections 16, 17, 19 or 22.
 
(i)           The Agent may refuse to act on any notice, consent, direction or
instruction from any Secured Parties or any agent, trustee or similar
representative thereof that, in the Agent’s opinion, (i) is contrary to law or
the provisions of any Security Document, (ii) may expose the Agent to liability
(unless the Agent shall have been indemnified, to its reasonable satisfaction,
for such liability by the Secured Parties that gave such notice, consent,
direction or instruction) or (iii) is unduly prejudicial to Secured Parties not
joining in such notice, consent, direction or instruction.
 
Section 22.            Termination of Transaction Liens; Release of Collateral.
 
(a)           The Transaction Liens granted by each Subsidiary Guarantor shall
terminate when its Secured Guarantee is released pursuant to Section 2(c).
 
(b)           The Transaction Liens granted by the Company shall terminate when
all the Release Conditions are satisfied in full.
 
 
33

--------------------------------------------------------------------------------

 
 
(c)           Concurrently with any sale, lease or other disposition (except a
sale or disposition to another Lien Grantor or a lease) permitted by the proviso
to Section 5(d) or release of any Transaction Lien in accordance with
Section 9.10(a) of the Credit Agreement, the Transaction Liens on the assets
sold or disposed of (but not in any Proceeds arising from such sale or
disposition) or so released will cease immediately without any action by the
Agent or any other Secured Party.
 
(d)           Upon any termination of a Transaction Lien or release of
Collateral, the Agent will, at the expense of the relevant Lien Grantor, execute
and deliver to such Lien Grantor such documents as such Lien Grantor shall
reasonably request to evidence the termination of such Transaction Lien or the
release of such Collateral, as the case may be; provided that if the Agent does
not file a UCC termination statement within 20 days after the Agent receives an
authenticated demand for such termination from the relevant Lien Grantor, then
such Lien Grantor may file such UCC termination statement in accordance with
Section 9-509(d)(2) of the UCC.
 
Section 23.            Additional Subsidiary Guarantors and Lien Grantors.  Any
Subsidiary may become a party hereto by signing and delivering to the Agent a
Security Agreement Supplement, whereupon such Subsidiary shall become a
“Subsidiary Guarantor” and a “Lien Grantor” as defined herein.
 
Section 24.            Notices.
 
(a)           Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission).  All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number (provided that any matter
transmitted by the Company by facsimile (1) shall be immediately confirmed by a
telephone call to the recipient at the number specified below and (2) shall be
followed promptly by delivery of a hard copy original thereof) or (subject to
subsection (c) below) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
 
(i)            if to the Company or the Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 of the Credit Agreement or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties;
 
(ii)           if to any Lender, to the Agent to be forwarded to such Lender at
its address, facsimile number, electronic mail address or telephone number
specified in its administrative questionnaire or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the Company and the Agent;
 
(iii)          if to any Subsidiary Guarantor listed on the signature pages
hereof, to the Company as set forth above to be forwarded to such Subsidiary
Guarantor at its address, facsimile number, electronic mail address or telephone
number designated by such party in a notice to the Company;
 
 
34

--------------------------------------------------------------------------------

 
 
(iv)         if to any other Subsidiary Guarantor, to the address, facsimile
number, electronic mail address or telephone number specified for such Person in
its first Security Agreement Supplement or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and
 
(v)           if to any Secured Party Requesting Notice, to such address,
facsimile number, electronic mail address or telephone number as such party may
hereafter specify for the purpose by notice to the Agent.
 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection (c)
below), when delivered.  In no event shall a voicemail message be effective as a
notice, communication or confirmation hereunder.
 
(b)           This Agreement and the other Security Documents may be transmitted
and/or signed by facsimile or PDF delivered by electronic mail.  The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually-signed originals and shall be
binding on the Company, all Subsidiary Guarantors, the Secured Parties and the
Agent.  The Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
document or signature.
 
(c)           Electronic mail and Internet and intranet websites may be used
only to distribute routine communications and to distribute this Agreement and
other Security Documents for execution by the parties thereto, and may not be
used for any other purpose.
 
(d)           The Agent and the Lenders shall be entitled to rely and act upon
any notices purportedly given by or on behalf of the Company or any Subsidiary
Guarantor even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Company and the Subsidiary Guarantors
shall jointly and severally indemnify each Agent-Related Person and each Secured
Party and each Related Party thereto from all losses, costs, out-of-pocket
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Company or any Subsidiary
Guarantor; provided that such indemnity shall not, as to any Person, be
available to the extent that such losses, costs, out-of-pocket expenses or
liabilities are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Person.  All telephonic notices to and other communications
with the Agent may be recorded by the Agent, and each of the parties hereto
hereby consents to such recording.
 
 
35

--------------------------------------------------------------------------------

 
 
Section 25.            No Implied Waivers; Remedies Not Exclusive.  No failure
by the Agent or any Secured Party to exercise, and no delay in exercising and no
course of dealing with respect to, any right or remedy under any Security
Document shall operate as a waiver thereof; nor shall any single or partial
exercise by the Agent or any Secured Party of any right or remedy under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right or remedy.  The rights and remedies specified in the Loan Documents
are cumulative and are not exclusive of any other rights or remedies provided by
law.
 
Section 26.            Successors and Assigns.  This Agreement is for the
benefit of the Agent and the Secured Parties.  If all or any part of any Secured
Party’s interest in any Secured Obligation is assigned or otherwise transferred,
the transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall be automatically transferred with such obligation.  This
Agreement shall be binding on the Lien Grantors and their respective successors
and assigns.
 
Section 27.            Amendments and Waivers.  Neither this Agreement nor any
provision hereof may be waived, amended, modified or terminated except pursuant
to an agreement or agreements in writing entered into by the parties hereto,
with the consent of such Lenders as are required to consent thereto under
Section 10.01 of the Credit Agreement.
 
Section 28.            Choice of Law.  This Agreement shall be construed in
accordance with and governed by the laws of the State of New York.
 
Section 29.            Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY SECURITY DOCUMENT OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO ANY SECURITY DOCUMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS.
 
 
36

--------------------------------------------------------------------------------

 
 
Section 30.            Severability.  If any provision of any Security Document
is invalid or unenforceable in any jurisdiction, then, to the fullest extent
permitted by law, (i) the other provisions of the Security Documents shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in favor of the Agent and the Secured Parties in order to carry out
the intentions of the parties thereto as nearly as may be possible and (ii) the
invalidity or unenforceability of such provision in such jurisdiction shall not
affect the validity or enforceability thereof in any other jurisdiction.
 
Section 31.            Pari Passu Intercreditor Agreement.  Notwithstanding
anything herein to the contrary, the Liens and security interests granted to the
Agent pursuant to this Agreement, the exercise of any right or remedy by the
Agent hereunder and the obligations of the Lien Grantors hereunder, in each
case, with respect to the Collateral are subject to the limitations and
provisions of the Intercreditor Agreement.  In the event of any conflict between
the terms of the Intercreditor Agreement and the terms of this Agreement with
respect to the Collateral, the terms of the Intercreditor Agreement shall govern
and control.  For the avoidance of doubt, at any time that the Agent is not the
Applicable Collateral Agent (as defined in the Intercreditor Agreement), the
Lien Grantors shall be deemed to have complied with any obligation hereunder to
deliver any possessory collateral (or other Collateral that can be held by only
one person) to the Agent by delivering such possessory collateral to the
Applicable Collateral Agent (as defined in the Intercreditor Agreement).
 
[SIGNATURE PAGES FOLLOW ON NEXT PAGE]

 
37

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
CNO FINANCIAL GROUP, INC.
 
CNO SERVICES, LLC
            By:     /s/ Erik M. Helding     Name: Erik M. Helding     Title:
Senior Vice President, Treasury and Investor Relations  

 

 
Subsidiary Guarantors:
           
AMERICAN LIFE AND CASUALTY MARKETING DIVISION CO.
   
CDOC, INC.
   
CNO MANAGEMENT SERVICES COMPANY
   
40|86 ADVISORS, INC.
   
40|86 MORTGAGE CAPITAL, INC.
   
PERFORMANCE MATTERS ASSOCIATES, INC.
   
PERFORMANCE MATTERS ASSOCIATES OF TEXAS, INC.
   
K.F. AGENCY, INC.
 

 

  By:    /s/ Erik M. Helding     Name: Erik M. Helding     Title: Senior Vice
President and Treasurer

 
 
 
 
 
 
[Signature Page to the Guarantee and Security Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.,
    as Agent               By:    /s/ Melvin Jackson       Name: Melvin Jackson
      Title: Executive Director

 
 
39

--------------------------------------------------------------------------------

 
 
Exhibit A to
Guarantee and Security Agreement
 
SECURITY AGREEMENT SUPPLEMENT
 
This SECURITY AGREEMENT SUPPLEMENT dated as of _______________ is entered into
by and   between [NAME OF LIEN GRANTOR] (the “Lien Grantor”) and JPMorgan Chase
Bank, N.A., as Agent.
 
WHEREAS, CNO Financial Group, Inc., the Subsidiary Guarantors party thereto and
JPMorgan Chase Bank, N.A., as Agent, are parties to a Guarantee and Security
Agreement dated as of September 28, 2012 (as amended, restated, amended and
restated, replaced, refinanced, supplemented or otherwise modified from time to
time, the “Security Agreement”) under which CNO Financial Group, Inc. secures
certain of its obligations (the “Secured Obligations”) and the Subsidiary
Guarantors guarantee the Secured Obligations and secure their respective
guarantees thereof;
 
WHEREAS, [name of Lien Grantor] [desires to become][is] a party to the Security
Agreement as a Subsidiary Guarantor and Lien Grantor thereunder; and
 
WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 1 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.            Secured Guarantee.1 The Lien Grantor unconditionally guarantees
the full and punctual payment of each Secured Obligation when due (whether at
stated maturity, upon acceleration or otherwise).  The Lien Grantor acknowledges
that, by signing this Security Agreement Supplement and delivering it to the
Agent, the Lien Grantor becomes a “Subsidiary Guarantor” and “Lien Grantor” for
all purposes of the Security Agreement and that its obligations under the
foregoing Secured Guarantee are subject to all the provisions of the Security
Agreement (including those set forth in Section 2 thereof) applicable to the
obligations of a Subsidiary Guarantor thereunder.
 
2.            Grant of Transaction Liens.  (a) In order to secure [its Secured
Guarantee]2 [the Secured Obligations]3, the Lien Grantor grants to the Agent for
the benefit of the Secured Parties a continuing security interest in all the
following property of the Lien Grantor, whether now or owned or existing or
hereafter acquired or arising and regardless of where located (the “New
Collateral”):
 
If the Lien Grantor is the Company, delete this recital and Section 1 hereof.
 

--------------------------------------------------------------------------------

1 Delete this Section if the Lien Grantor is the Company or a Subsidiary
Guarantor that is already a party to the Security Agreement.
2 Delete bracketed words if the Lien Grantor is the Company.
3 Delete bracketed words if the Lien Grantor is a Subsidiary Guarantor.
 
 
 

--------------------------------------------------------------------------------

 
 
[describe property being added to the Collateral]4
 
(b)           With respect to each right to payment or performance included in
the Collateral from time to time, the Transaction Lien granted therein includes
a continuing security interest in (i) any Supporting Obligation that supports
such payment or performance and (ii) any Lien that (x) secures such right to
payment or performance or (y) secures any such Supporting Obligation.
 
(c)           The foregoing Transaction Liens are granted as security only and
shall not subject the Agent or any other Secured Party to, or transfer or in any
way affect or modify, any obligation or liability of the Lien Grantor with
respect to any of the New Collateral or any transaction in connection therewith.
 
3.            Delivery of Collateral.  Concurrently with delivering this
Security Agreement Supplement to the Agent, the Lien Grantor is complying with
the provisions of Section 7 of the Security Agreement with respect to Chattel
Paper and Instruments, Section 10 of the Security Agreement with respect to
rights to the proceeds of letters of credit, and either Section 11 or
Section 14(a) (whichever is applicable) of the Security Agreement with respect
to Investment Property, in each case if and, to the extent included in the New
Collateral at such time.
 
4.            Party to Security Agreement.  Upon delivering this Security
Agreement Supplement to the Agent, the Lien Grantor will become a party to the
Security Agreement and will thereafter have all the rights and obligations of a
Subsidiary Guarantor and a Lien Grantor thereunder and be bound by all the
provisions thereof as fully as if the Lien Grantor were one of the original
parties thereto.5
 
5.            Address of Lien Grantor.  The address, facsimile number,
electronic mail address and telephone number of the Lien Grantor for purposes of
Section 29 of the Security Agreement are:
 
[address]
 
[facsimile number]
 
[e-mail address]
 
[telephone number]
 
6.            Representations and Warranties.  (a) The Lien Grantor is a
corporation6 duly organized, validly existing and in good standing under the
laws of [jurisdiction of organization].
 

--------------------------------------------------------------------------------

4 If the Lien Grantor is not already a party to the Security Agreement,
clauses (i) through (xv) of, and the proviso to, Section 3(a) of the Security
Agreement may be appropriate.
5 Delete Sections 4 and 5 if the Lien Grantor is already a party to the Security
Agreement.
6 Modify as need if not a corporation.
 
 
A-2

--------------------------------------------------------------------------------

 
 
(b)           The Lien Grantor has delivered a Perfection Certificate to the
Agent.  The information set forth therein is correct and complete as of the date
hereof.  Within 60 days after the date hereof, the Lien Grantor will furnish (or
cause to be furnished) to the Agent a file search report from each UCC filing
office listed in such Perfection Certificate, showing the filing made at such
filing office to perfect the Transaction Liens on the New Collateral.
 
(c)           The execution and delivery of this Security Agreement Supplement
by the Lien Grantor and the performance by it of its obligations under the
Security Agreement as supplemented hereby are within its corporate or other
powers, have been duly authorized by all necessary corporate or other action,
require no action by or in respect of, or filing with, any governmental body,
agency or official (except (i) such as have been obtained on or prior to the
date hereof and (ii) filings necessary to perfect the Transactions Liens) and do
not contravene, or constitute a default under, any provision of applicable law
or regulation (except to the extent that such contraventions or defaults, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect)
or of its Organization Documents, or of any material agreement, judgment,
injunction, order, decree or other instrument binding upon it or result in the
creation or imposition of any Lien (except a Transaction Lien) on any of its
assets.
 
(d)           The Security Agreement as supplemented hereby constitutes a valid
and binding agreement of the Lien Grantor, enforceable in accordance with its
terms, except as limited by (i) applicable bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and
(ii) general principles of equity.
 
(e)           Each of the representations and warranties set forth in the
Security Agreement is true as applied to the Lien Grantor and the New
Collateral.  For purposes of the foregoing sentence, references in said Sections
to a “Lien Grantor” shall be deemed to refer to the Lien Grantor, references to
Schedules to the Security Agreement shall be deemed to refer to the
corresponding Schedules to this Security Agreement Supplement, references to
“Collateral” shall be deemed to refer to the New Collateral, and references to
the “Closing Date” shall be deemed to refer to the date on which the Lien
Grantor signs and delivers this Security Agreement Supplement.
 
7.           Governing Law.  This Security Agreement Supplement shall be
construed in accordance with and governed by the laws of the State of New York.
 
[SIGNATURE PAGES FOLLOW ON NEXT PAGE]
 
 
A-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.
 

 
[NAME OF LIEN GRANTOR]
              By:          Name:       Title:

 

 
JPMORGAN CHASE BANK, N.A.,
   
as Agent
              By:          Name:
Title:   

 
 
A-4

--------------------------------------------------------------------------------

 
 
Schedule 1
to Security Agreement
Supplement
 
EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES
OWNED BY LIEN GRANTOR
 
Current Legal
Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent Pledged
                                       

 
 
A-5

--------------------------------------------------------------------------------

 

Schedule 2
to Security Agreement
Supplement
 
OTHER SECURITIES
(OTHER THAN EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES)
 
Current Legal
Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent Pledged
                                       

 
 
A-6

--------------------------------------------------------------------------------

 
 
Schedule 3
                                                                                                                                          to
Security Agreement
Supplement
 
DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITIES ACCOUNTS
 
PART 1 — Securities Accounts
 
The Lien Grantor owns Security Entitlements with respect to Financial Assets
credited to the following Securities Accounts:
 
Owner
 
Type Of
Account
 
Intermediary
 
Account
Numbers
             

 
 
 
 
PART 2 — Commodity Accounts
 
The Lien Grantor is the Commodity Customer with respect to the following
Commodity Accounts:
 
Owner
 
Type Of
Account
 
Intermediary
 
Account
Numbers
             

 
 
 
 
PART 3 — Deposit Accounts
 
The Lien Grantor is the Customer with respect to the following Deposit Accounts:
 
Owner
 
Type Of
Account
 
Intermediary
 
Account
Numbers
             

 
 
 
 
 
A-7

--------------------------------------------------------------------------------

 
 
Schedule 4
                                                                                                                                          to
the Security Agreement
Supplement
 
COMMERCIAL TORT CLAIMS
 

 
Description
 
 
   
Pledged
(Yes/No)
                                                 

 
 
A-8

--------------------------------------------------------------------------------

 
 
Schedule 5
                                                                                                                                          to
Security Agreement
Supplement

PLEDGED INSTRUMENTS
1.           Promissory Notes:
 
Entity
Principal
Amount
 
Date of
Issuance
Interest Rate
Maturity Date
Pledged
(Yes/No)
                                   

 
2.           Chattel Paper:
 

 
Description
 
 
   
Pledged
(Yes/No)
                                     

 
 
A-9

--------------------------------------------------------------------------------

 
 
EXHIBIT B
to Security Agreement
 
COPYRIGHT SECURITY AGREEMENT
 
(Copyrights, Copyright Registrations, Copyright
Applications and Copyright Licenses)
 
WHEREAS, [name of Lien Grantor], a [_____] corporation7 (herein referred to as
the “Lien Grantor”) owns, or in the case of licenses is a party to, the
Copyright Collateral (as defined below);
 
WHEREAS, CNO Financial Group, Inc. (the “Company”), the lenders party thereto,
and JPMorgan Chase Bank, N.A., as Agent, are parties to a Credit Agreement dated
as of September 28, 2012 (as amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
 
WHEREAS, pursuant to (i) a Guarantee and Security Agreement dated as of
September 28, 2012 (as amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the “Security
Agreement”) among the Company, the Subsidiary Guarantors party thereto and
JPMorgan Chase Bank, N.A., as Agent for the Secured Parties referred to therein
(in such capacity, together with its successors and assigns in such capacity,
the “Grantee”), and (ii) certain other Security Documents (including this
Copyright Security Agreement), the Lien Grantor has [secured certain of its
obligations (the “Secured Obligations”)]8 [guaranteed certain obligations of the
Company and secured such guarantee (the “Lien Grantor’s Secured Guarantee of the
Secured Obligations”)]9 by granting to the Grantee for the benefit of the
Secured Parties a continuing security interest in personal property of the Lien
Grantor, including all right, title and interest of the Lien Grantor in, to and
under the Copyright Collateral (as defined below); and
 
WHEREAS, capitalized terms used but not defined herein shall have the meanings
given to them in the Security Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee for the
benefit of the Secured Parties, to secure the [Secured Obligations] [Lien
Grantor’s Secured Guarantee of the Secured Obligations], a continuing security
interest in all of the Lien Grantor’s right, title and interest in, to and under
the following (all of the following items or types of property being herein
collectively referred to as the “Copyright Collateral”), whether now owned or
existing or hereafter acquired or arising:
 
(i)           each Copyright (as defined in the Security Agreement) owned by the
Lien Grantor, including, without limitation, each Copyright registration or
application therefor referred to in Schedule 1 hereto;
 

--------------------------------------------------------------------------------

7 Modify as needed if the Lien Grantor is not a corporation.

 
8 Delete these bracketed words if the Lien Grantor is a Subsidiary Guarantor.
 
9 Delete these bracketed words if the Lien Grantor is the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           each Copyright License (as defined in the Security Agreement) to
which the Lien Grantor is a party, including, without limitation, each Copyright
License identified in Schedule 1 hereto; and
 
(iii)           all proceeds of, revenues from, and accounts and general
intangibles arising out of, the foregoing, including, without limitation, all
proceeds of and revenues from any claim by the Lien Grantor against third
parties for past, present or future infringement of any Copyright (including,
without limitation, any Copyright owned by the Lien Grantor and identified in
Schedule 1 hereto), and all rights and benefits of the Lien Grantor under any
Copyright License (including, without limitation, any Copyright License
identified in Schedule 1 hereto).
 
The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s reasonable
discretion, so long as any Event of Default (as defined in the Credit Agreement)
shall have occurred and be continuing, to take with respect to the Copyright
Collateral, in accordance with the Security Agreement, any and all appropriate
action which the Lien Grantor might take with respect to the Copyright
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Copyright Security
Agreement and to accomplish the purposes hereof.
 
Except to the extent expressly permitted in the Security Agreement or the Credit
Agreement, the Lien Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Copyright Collateral.
 
The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Security
Agreement.  The Lien Grantor acknowledges and affirms that the rights and
remedies of the Grantee with respect to the security interest in the Copyright
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.  In the event that any provision of this Copyright
Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall control.
 
[SIGNATURE PAGES FOLLOW ON NEXT PAGE]
 
 
B-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Lien Grantor has caused this Copyright Security
Agreement to be duly executed by its officer thereunto duly authorized as of
the  _____ day of _____________.
 

 
[NAME OF LIEN GRANTOR]
                 
 
By:
          Name:          Title:

 
Acknowledged
     
JPMORGAN CHASE BANK, N.A.,
 
as Agent
      By:
 
   
Name:
   
Title: 
 

 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF ____________________                                          
) ss.:
COUNTY OF ___________________                                          
 
I, ________________________, a Notary Public in and for said County, in the
State aforesaid, DO HEREBY CERTIFY, that _______________, of [NAME OF LIEN
GRANTOR] (the “Lien Grantor”), personally known to me to be the same person
whose name is subscribed to the foregoing instrument as such _______________,
appeared before me this day in person and acknowledged that (s)he signed,
executed and delivered said instrument as her/his own free and voluntary act and
as the free and voluntary act of said Lien Grantor, for the uses and purposes
therein set forth being duly authorized so to do.
 
GIVEN under my hand and Notarial Seal this _____day of _______________
 
 [Seal]
 
 ___________________________________________Signature of notary public
 
My Commission expires ______________
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
to Copyright
Security Agreement
 
[NAME OF LIEN GRANTOR]
 
COPYRIGHT REGISTRATIONS
 
Registration. No
 
Registration Date
 
Title

 
 
 
 
COPYRIGHT APPLICATIONS
 
Case No.
 
Filing Date
 
Filing Title
         

 
 
 
 
COPYRIGHT LICENSES
 
Name of
Agreement
 
Parties
Licensor/Licensee
 
Date of
Agreement
 
Subject
Matter

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
Security Agreement
 
PATENT SECURITY AGREEMENT
 
(Patents, Patent Applications and Patent Licenses)
 
WHEREAS, [name of Lien Grantor], a [_______] corporation10 (herein referred to
as the “Lien Grantor”) owns, or in the case of licenses is a party to, the
Patent Collateral (as defined below);
 
WHEREAS, CNO Financial Group, Inc. (the “Company”), the lenders party thereto,
and JPMorgan Chase Bank, N.A., as Agent, are parties to a Credit Agreement dated
as of September 28, 2012 (as amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
 
WHEREAS, pursuant to (i) a Guarantee and Security Agreement dated as of
September 28, 2012 (as amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the “Security
Agreement”) among the Company, the Subsidiary Guarantors party thereto and
JPMorgan Chase Bank, N.A., as Agent for the Secured Parties referred to therein
(in such capacity, together with its successors and assigns in such capacity,
the “Grantee”), and (ii) certain other Security Documents (including this Patent
Security Agreement), the Lien Grantor has [secured certain of its obligations
(the “Secured Obligations”)]11 [guaranteed certain obligations of the Company
and secured such guarantee (the “Lien Grantor’s Secured Guarantee of the Secured
Obligations”)]12 by granting to the Grantee for the benefit of the Secured
Parties a continuing security interest in personal property of the Lien Grantor,
including all right, title and interest of the Lien Grantor in, to and under the
Patent Collateral (as defined below); and
 
WHEREAS, capitalized terms used but not defined herein shall have the meanings
given to them in the Security Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee for the
benefit of the Secured Parties, to secure the [Secured Obligations] [Lien
Grantor’s Secured Guarantee of the Secured Obligations], a continuing security
interest in all of the Lien Grantor’s right, title and interest in, to and under
the following (all of the following items or types of property being herein
collectively referred to as the “Patent Collateral”), whether now owned or
existing or hereafter acquired or arising:
 
(i)           each Patent (as defined in the Security Agreement) owned by the
Lien Grantor, including, without limitation, each Patent referred to in
Schedule 1 hereto;
 

--------------------------------------------------------------------------------

10 Modify as needed if the Lien Grantor is not a corporation.
 
11 Delete these bracketed words if the Lien Grantor is a Subsidiary Guarantor.
 
12 Delete these bracketed words if the Lien Grantor is the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)          each Patent License (as defined in the Security Agreement) to
which the Lien Grantor is a party, including, without limitation, each Patent
License identified in Schedule 1 hereto; and
 
(iii)         all proceeds of and revenues from the foregoing, including,
without limitation, all proceeds of and revenues from any claim by the Lien
Grantor against third parties for past, present or future infringement of any
Patent owned by the Lien Grantor (including, without limitation, any Patent
identified in Schedule 1 hereto) and all rights and benefits of the Lien Grantor
under any Patent License (including, without limitation, any Patent License
identified in Schedule 1 hereto).
 
The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s reasonable
discretion, so long as any Event of Default (as defined in the Credit Agreement)
shall have occurred and be continuing, to take with respect to the Patent
Collateral, in accordance with the Security Agreement, any and all appropriate
action which the Lien Grantor might take with respect to the Patent Collateral
and to execute any and all documents and instruments which may be necessary or
desirable to carry out the terms of this Patent Security Agreement and to
accomplish the purposes hereof.
 
Except to the extent expressly permitted in the Security Agreement or the Credit
Agreement, the Lien Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Patent Collateral.
 
The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Security
Agreement.  The Lien Grantor acknowledges and affirms that the rights and
remedies of the Grantee with respect to the security interest in the Patent
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.  In the event that any provision of this Patent Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.
 
[SIGNATURE PAGES FOLLOW ON NEXT PAGE]
 
 
C-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Lien Grantor has caused this Patent Security Agreement
to be duly executed by its officer thereunto duly authorized as of the _____ day
of _______________.
 

 
[NAME OF LIEN GRANTOR]
                 
 
By:
          Name:          Title:

 
Acknowledged:
     
JPMORGAN CHASE BANK, N.A.,
 
as Agent
      By:
 
   
Name:
   
Title: 
 

 
 
C-3

--------------------------------------------------------------------------------

 
 

STATE OF _____________     ) ss.: COUNTY OF _____________  

 
I, ________________________, a Notary Public in and for said County, in the
State aforesaid, DO HEREBY CERTIFY, that ___________________________________, of
[NAME OF LIEN GRANTOR] (the “Lien Grantor”), personally known to me to be the
same person whose name is subscribed to the foregoing instrument as such
_______________, appeared before me this day in person and acknowledged that
(s)he signed, executed and delivered said instrument as her/his own free and
voluntary act and as the free and voluntary act of said Lien Grantor, for the
uses and purposes therein set forth being duly authorized so to do.
 
GIVEN under my hand and Notarial Seal this _____day of _______________
 
  [Seal]
 
____________________________________________Signature of notary public
 
My Commission expires ______________
 
 
C-4

--------------------------------------------------------------------------------

 
 
Schedule 1
to Patent
Security Agreement
 
[NAME OF LIEN GRANTOR]
 
PATENTS AND DESIGN PATENTS
 
Patent No.
Issued   
 Expiration 
Title
       

 
 
 
 
PATENT APPLICATIONS

 
Case No.
Serial No.
Filing Date
Filing Title
       

 
 
 
 
PATENT LICENSES
 
Name of
Agreement
 
Parties Licensor/Licensee
 
Date of
Agreement
 
Subject
Matter

 
 
 
 
 
C-5

--------------------------------------------------------------------------------

 
 
EXHIBIT D
to Security Agreement
 
TRADEMARK SECURITY AGREEMENT
 
(Trademarks, Trademark Registrations, Trademark
Applications and Trademark Licenses)
 
WHEREAS, [name of Lien Grantor], a [_______] corporation13 (herein referred to
as the “Lien Grantor”) owns, or in the case of licenses is a party to, the
Trademark Collateral (as defined below);
 
WHEREAS, CNO Financial Group, Inc. (the “Company”), the lenders party thereto,
and JPMorgan Chase Bank, N.A., as Agent, are parties to a Credit Agreement dated
as of September 28, 2012 (as amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
 
WHEREAS, pursuant to (i) a Guarantee and Security Agreement dated as of
September 28, 2012 (as amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the “Security
Agreement”) among the Company, the Subsidiary Guarantors party thereto and
JPMorgan Chase Bank, N.A., as Agent for the Secured Parties referred to therein
(in such capacity, together with its successors and assigns in such capacity,
the “Grantee”), and (ii) certain other Security Documents (including this
Trademark Security Agreement), the Lien Grantor has [secured certain of its
obligations (the “Secured Obligations” )]14 [guaranteed certain obligations of
the Company and secured such guarantee (the “Lien Grantor’s Secured Guarantee of
the Secured Obligations”)]15 by granting to the Grantee for the benefit of the
Secured Parties a continuing security interest in personal property of the Lien
Grantor, including all right, title and interest of the Lien Grantor in, to and
under the Trademark Collateral (as defined below); and
 
WHEREAS, capitalized terms used but not defined herein shall have the meanings
given to them in the Security Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lien Grantor grants to the Grantee for the
benefit of the Secured Parties, to secure the [Secured Obligations] [Lien
Grantor’s Secured Guarantee of the Secured Obligations], a continuing security
interest in all of the Lien Grantor’s right, title and interest in, to and under
the following (all of the following items or types of property being herein
collectively referred to as the “Trademark Collateral”), whether now owned or
existing or hereafter acquired or arising:
 
(i)           each Trademark (as defined in the Security Agreement) owned by the
Lien Grantor, including, without limitation, each Trademark registration and
application referred to in Schedule 1 hereto, and all of the goodwill of the
business connected with the use of, and symbolized by, each Trademark;
 

--------------------------------------------------------------------------------

13 Modify as needed if the Lien Grantor is not a corporation.
 
14 Delete these bracketed words if the Lien Grantor is a Subsidiary Guarantor.
 
15 Delete these bracketed words if the Lien Grantor is the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)          each Trademark License (as defined in the Security Agreement) to
which the Lien Grantor is a party, including, without limitation, each Trademark
License identified in Schedule 1 hereto, and all of the goodwill of the business
connected with the use of, and symbolized by, each Trademark licensed pursuant
thereto; and
 
(iii)         all proceeds of and revenues from the foregoing, including,
without limitation, all proceeds of and revenues from any claim by the Lien
Grantor against third parties for past, present or future unfair competition
with, or violation of intellectual property rights in connection with or injury
to, or infringement or dilution of, any Trademark owned by the Lien Grantor
(including, without limitation, any Trademark identified in Schedule 1 hereto),
and all rights and benefits of the Lien Grantor under any Trademark License
(including, without limitation, any Trademark License identified in Schedule 1
hereto), or for injury to the goodwill associated with any of the foregoing;
 
provided that intent-to-use Trademark applications are excluded from the
Trademarks Collateral solely to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use Trademark applications or any registrations
that issue therefrom under applicable United States federal law.
 
The Lien Grantor irrevocably constitutes and appoints the Grantee and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full power and authority in the name of the Lien
Grantor or in the Grantee’s name, from time to time, in the Grantee’s reasonable
discretion, so long as any Event of Default (as defined in the Credit Agreement)
shall have occurred and be continuing, to take with respect to the Trademark
Collateral, in accordance with the Security Agreement, any and all appropriate
action which the Lien Grantor might take with respect to the Trademark
Collateral and to execute any and all documents and instruments which may be
necessary or desirable to carry out the terms of this Trademark Security
Agreement and to accomplish the purposes hereof.
 
Except to the extent expressly permitted in the Security Agreement or the Credit
Agreement, the Lien Grantor agrees not to sell, license, exchange, assign or
otherwise transfer or dispose of, or grant any rights with respect to, or
mortgage or otherwise encumber, any of the Trademark Collateral.
 
The foregoing security interest is granted in conjunction with the security
interests granted by the Lien Grantor to the Grantee pursuant to the Security
Agreement.  The Lien Grantor acknowledges and affirms that the rights and
remedies of the Grantee with respect to the security interest in the Trademark
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.  In the event that any provision of this Trademark
Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall control.
 
[SIGNATURE PAGES FOLLOW ON NEXT PAGE]
 
 
D-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Lien Grantor has caused this Trademark Security
Agreement to be duly executed by its officer thereunto duly authorized as of the
____ day of _____________.
 

 
 [NAME OF LIEN GRANTOR]
                 
 
By:
          Name:          Title:

 
Acknowledged:
     
JPMORGAN CHASE BANK, N.A.,
 
as Agent
      By:
 
   
Name:
   
Title: 
 

 
 
D-3

--------------------------------------------------------------------------------

 
 

STATE OF _____________     ) ss.: COUNTY OF _____________  

 
I, ____________________, a Notary Public in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that ________________________________, of [NAME OF
LIEN GRANTOR] (the “Lien Grantor”), personally known to me to be the same person
whose name is subscribed to the foregoing instrument as such _______________,
appeared before me this day in person and acknowledged that (s)he signed,
executed and delivered said instrument as her/his own free and voluntary act and
as the free and voluntary act of said Lien Grantor, for the uses and purposes
therein set forth being duly authorized so to do.
 
GIVEN under my hand and Notarial Seal this _____day of _______________
 
 
 
 
 
 
   [Seal]
 
_______________________________________Signature of notary public
 
My Commission expires ______________
 
 
D-4

--------------------------------------------------------------------------------

 

Schedule 1
to Trademark
Security Agreement

 
[NAME OF LIEN GRANTOR]
 
U.S. TRADEMARK REGISTRATIONS
 
TRADEMARK
 
REG. NO.
 
REG. DATE

 
 
 
 
U.S. TRADEMARK APPLICATIONS
 
TRADEMARK
 
SERIAL NO.
 
FILING DATE

 
 
 
 
TRADEMARK LICENSES
 
Name of
Agreement
 
Parties
Licensor/Licensee
 
Date of
Agreement
 
Subject
Matter

 
 
 
 
 
 
 
D-5

--------------------------------------------------------------------------------

 

EXHIBIT E
to Security Agreement
 
PERFECTION CERTIFICATE
[SEE ATTACHED]
 
 
D-6

--------------------------------------------------------------------------------

 
 
EXHIBIT F to
Security Agreement
 
ISSUER CONTROL AGREEMENT
 
ISSUER CONTROL AGREEMENT dated as of _______________among [NAME OF LIEN GRANTOR]
(the “Lien Grantor”), JPMorgan Chase Bank, N.A., as Agent (the “Secured Party”),
and [NAME OF ISSUER] (the “Issuer”).  All references herein to the “UCC” refer
to the Uniform Commercial Code as in effect from time to time in [Issuer’s
jurisdiction of incorporation].
 
WITNESSETH:
 
WHEREAS, the Lien Grantor is the registered holder of [specify Pledged
Uncertificated Securities issued by the Issuer] issued by the Issuer (the
“Securities”);
 
WHEREAS, pursuant to a Guarantee and Security Agreement dated as of September
28, 2012 (as amended, restated, amended and restated, replaced,
refinanced, supplemented or otherwise modified from time to time, the “Security
Agreement”), the Lien Grantor has granted to the Secured Party a continuing
security interest (the “Transaction Lien”) in all right, title and interest of
the Lien Grantor in, to and under the Securities, whether now existing or
hereafter arising; and
 
WHEREAS, the parties hereto are entering into this Agreement in order to perfect
the Transaction Lien on the Securities;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
Section 1.          Nature of Securities.  The Issuer confirms that (i) the
Securities are “uncertificated securities” (as defined in Section 8-102 of the
UCC) and (ii) the Lien Grantor is registered on the books of the Issuer as the
registered holder of the Securities.
 
Section 2.          Instructions.  The Issuer agrees to comply with any
“instruction” (as defined in Section 8-102 of the UCC) originated by the Secured
Party and relating to the Securities without further consent by the Lien Grantor
or any other person.  The Lien Grantor consents to the foregoing agreement by
the Issuer.
 
Section 3.          Waiver of Lien; Waiver of Set-off.  The Issuer waives any
security interest, lien or right of set-off that it may now have or hereafter
acquire in or with respect to the Securities.  The Issuer’s obligations in
respect of the Securities will not be subject to deduction, set-off or any other
right in favor of any person other than the Secured Party.
 
Section 4.          Choice of Law.  This Agreement shall be governed by the laws
of [Issuer’s jurisdiction of incorporation].
 
Section 5.          Conflict with Other Agreements.  There is no agreement
(except this Agreement) between the Issuer and the Lien Grantor with respect to
the Securities [except for [identify any existing other agreements] (the
“Existing Other Agreements”)].  In the event of any conflict between this
Agreement (or any portion hereof) and any other agreement [(including any
Existing Other Agreement)] between the Issuer and the Lien Grantor with respect
to the Securities, whether now existing or hereafter entered into, the terms of
this Agreement shall prevail.
 
 
D-7

--------------------------------------------------------------------------------

 
 
Section 6.          Amendments.  No amendment or modification of this Agreement
or waiver of any right hereunder shall be binding on any party hereto unless it
is in writing and is signed by all the parties hereto.
 
Section 7.          Notice of Adverse Claims.  As of the date hereof, except for
the claims and interests of the Secured Party and the Lien Grantor in the
Securities, the Issuer does not know of any claim to, or interest in, the
Securities.  When the Issuer knows of any person asserting any lien, encumbrance
or adverse claim (including any writ, garnishment, judgment, attachment,
execution or similar process) against the Securities, the Issuer will promptly
notify the Secured Party and the Lien Grantor thereof.
 
Section 8.          Maintenance of Securities.  In addition to, and not in lieu
of, the obligation of the Issuer to honor instructions as agreed in Section 2
hereof, the Issuer agrees as follows:
 
(i)       Lien Grantor Instructions; Notice of Exclusive Control.  So long as
the Issuer has not received a Notice of Exclusive Control (as defined below),
the Issuer may comply with instructions of the Lien Grantor or any duly
authorized agent of the Lien Grantor in respect of the Securities.  After the
Issuer receives a written notice from the Secured Party that it is exercising
exclusive control over the Securities (a “Notice of Exclusive Control”) and
until such Notice of Exclusive Control is rescinded by the Secured Party, the
Issuer will cease complying with instructions of the Lien Grantor or any of its
agents.
 
(ii)      Dividends and Distributions.  So long as the Issuer has not received a
Notice of Exclusive Control, the Issuer shall deliver to the Lien Grantor all
dividends, interest and other distributions paid or made upon or with respect to
the Securities.  After the Issuer receives a Notice of Exclusive Control (and
until such Notice of Exclusive Control is rescinded by the Secured Party), the
Issuer shall deliver to the Secured Party all dividends, interest and other
distributions paid or made upon or with respect to the Securities.
 
(iii)    Voting Rights.  Until the Issuer receives a Notice of Exclusive
Control, the Lien Grantor shall be entitled to direct the Issuer with respect to
voting the Securities.
 
(iv)     Statements and Confirmations.  The Issuer will promptly send copies of
all statements and other correspondence concerning the Securities simultaneously
to each of the Lien Grantor and the Secured Party at their respective addresses
specified in Section 11 hereof.
 
(v)      Tax Reporting.  All items of income, gain, expense and loss recognized
in respect of the Securities shall be reported to the Internal Revenue Service
and all state and local taxing authorities under the name and taxpayer
identification number of the Lien Grantor.
 
 
D-8

--------------------------------------------------------------------------------

 
 
Section 9.          Representations, Warranties and Covenants of the
Issuer.  The Issuer makes the following representations, warranties and
covenants:
 
(i)       This Agreement is a valid and binding agreement of the Issuer
enforceable in accordance with its terms, except as limited by (A) applicable
bankruptcy, insolvency, fraudulent conveyance or other similar laws affecting
creditors’ rights generally and (B) general principles of equity.
 
(ii)      The Issuer has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any other person relating to
the Securities pursuant to which it has agreed, or will agree, to comply with
instructions (as defined in Section 8-102 of the UCC) of such person.
 
(iii)     The Issuer has not entered into any other agreement with the Lien
Grantor or the Secured Party purporting to limit or condition the obligation of
the Issuer to comply with instructions as agreed in Section 2 hereof.
 
Section 10.        Successors.  This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.
 
Section 11.        Notices.  Each notice, request or other communication given
to any party hereunder shall be in writing (which term includes facsimile or
other electronic transmission) and shall be effective (i) when delivered to such
party at its address specified below, (ii) when sent to such party by facsimile
or other electronic transmission, addressed to it at its facsimile number or
electronic mail address specified below, and such party sends back an electronic
confirmation of receipt or (iv) ten days after being sent to such party by
certified or registered United States mail, addressed to it at its address
specified below, with first class or airmail postage prepaid:
 
Lien Grantor:  [INSERT NOTICE ADDRESS]
 
 
Secured Party:   JPMorgan Chase Bank, N.A., as Agent for the Secured Parties

 
      1111 Fannin Street, Floor 10

 
      Houston, TX  77002-6925

 
      Attention:  Christina Masroor

 
      TEL: 713-750-7965

 
      FAX: 713-750-2223

 
       EMAIL: christina.m.masroor@jpmorgan.com

 
 
Issuer:   [INSERT NOTICE ADDRESS]

 
Any party may change its address, facsimile number and/or electronic mail
address for purposes of this Section by giving notice of such change to the
other parties in the manner specified above.
 
 
D-9

--------------------------------------------------------------------------------

 
 
Section 12.        Termination.  The rights and powers granted herein to the
Secured Party (i) have been granted in order to perfect the Transaction Lien,
(ii) are powers coupled with an interest and (iii) will not be affected by any
bankruptcy of the Lien Grantor or any lapse of time.  The obligations of the
Issuer hereunder shall continue in effect until the Secured Party has notified
the Issuer in writing that the Transaction Lien has been terminated pursuant to
the Security Agreement.
 
Section 13.        Counterparts.  This Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Agreement by signing and delivering one or
more counterparts.  Delivery of an executed counterpart of a signature page to
this Agreement by facsimile shall be effective as delivery of an original
executed counterpart of this Agreement.
 
[SIGNATURE PAGES FOLLOW ON NEXT PAGE]
 
 
D-10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have each caused this Issuer Control
Agreement to be duly executed by its officer thereunto duly authorized as of the
date hereof.
 

 
[NAME OF LIEN GRANTOR]
         
 
By:
          Name:          Title:

 

 
JPMORGAN CHASE BANK, N.A.,
   
as Agent
         
 
By:
          Name:          Title:

 

 
[NAME OF ISSUER]
         
 
By:
          Name:          Title:

 
 
D-11

--------------------------------------------------------------------------------

Schedule 1
 
EQUITY INTERESTS
 
Current Legal
Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent
Pledged
40|86 Advisors, Inc.
CNO Financial Group, Inc.
5
100
100
40|86 Mortgage Capital, Inc.
CDOC, Inc.
4
100
100
American Life and Casualty Marketing Division Co.
CDOC, Inc.
5
1,000
100
CDOC, Inc.
CNO Financial Group, Inc.
5
4
100
900
100
100
CNO Management Services Company
CDOC, Inc.
30
48,150
100
CNO Services, LLC
CNO Financial Group, Inc.
n/a
9.9%
100
CNO Services, LLC
CDOC, Inc.
n/a
89.1%
100
CNO Services, LLC
CNO Management Services Company
n/a
1%
100
Performance Matters Associates, Inc.
CDOC, Inc.
008
1,000
100
Performance Matters Associates of Texas, Inc.
Performance Matters Associates, Inc.
007
1,000
100
CNO IT Services (India) Private Limited
CDOC, Inc.
8
324,987
100
CNO IT Services (India) Private Limited
CNO Financial Group, Inc.
10
13
100
CNO IT Services (India) Private Limited
CDOC, Inc.
7
174,793
0
CNO IT Services (India) Private Limited
CNO Financial Group, Inc.
9
7
0
Conseco Life Insurance Company of Texas
CDOC, Inc.
3
700,000
100
Conseco Health Services, Inc.
CDOC, Inc.
6
100
100


 
 

--------------------------------------------------------------------------------

 

Current Legal
Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent
Pledged
Conseco Securities, Inc.
CDOC, Inc.
4
1,500
100
Hawthorne Advertising Agency Incorporated
CDOC, Inc.
3
1,000
100
K.F. Agency, Inc.
CDOC, Inc.
3
500
100
K.F. Insurance Agency of Massachusetts, Inc.
CDOC, Inc.
3
1,000
100
Resortport Holding of Delaware, Inc.
CDOC, Inc.
2
100
100
Design Benefit Plans, Inc.
CNO Financial Group, Inc.
9
1,000,000
100
Washington National Insurance Company
CDOC, Inc.
C25881
5,007,370
100
Association Management Corporation
CDOC, Inc.
5
1,000
100
Conseco Life Insurance Company
CDOC, Inc.
U36846
4,178,222
100
Conseco Marketing, L.L.C.
CNO Financial Group, Inc.
 
n/a
 
9%
 
100
 
Conseco Marketing, L.L.C.
CNO Services, LLC
n/a
90%
100
Conseco Marketing, L.L.C.
CNO Management Services Company
n/a
1%
100

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2
 
OTHER SECURITIES
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3
 
DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITIES ACCOUNTS
 
PART 1— Securities Accounts
 
The following Lien Grantors own Security Entitlements with respect to Financial
Assets credited to the following Securities Accounts:
 
Owner
Intermediary
Description
of Account
Account
Numbers
40|86 Advisors, Inc.
Bank of New
York Mellon
Custody
[intentionally
  omitted]
40|86 Mortgage Capital, Inc.
Bank of New
York Mellon
Custody
[intentionally
  omitted]
40|86 Mortgage Capital, Inc.
Bank of New
York Mellon
Custody -
Origination
[intentionally
  omitted]
40|86 Mortgage Capital, Inc.
Bank of New
York Mellon
Custody - Rep.
Reserves
[intentionally
  omitted]
40|86 Mortgage Capital, Inc.
Bank of New
York Mellon
Custody -
Comm. Fees
[intentionally
  omitted]
American Life & Casualty
Marketing Division Co.
Bank of New
York Mellon
Custody
[intentionally
  omitted]
CDOC, Inc.
Bank of New
York Mellon
Custody
[intentionally
  omitted]
CNO Services, LLC
Bank of New
York Mellon
Custody
[intentionally
  omitted]
CNO Financial Group, Inc.
Bank of New
York Mellon
Custody
[intentionally
  omitted]
CNO Financial Group, Inc.
Bank of New
York Mellon
Custody
[intentionally
  omitted]
CNO Financial Group, Inc.
Bank of New
York Mellon
Custody
[intentionally
  omitted]
CNO Financial Group, Inc.
Bank of New
York Mellon
Custody
[intentionally
  omitted]
CNO Financial Group, Inc.
Bank of New
York Mellon
Custody
[intentionally
  omitted]
CNO Financial Group, Inc.
Bank of New
York Mellon
Custody
[intentionally
  omitted]
CNO Financial Group, Inc.
Bank of New
York Mellon
Custody
[intentionally
  omitted]

 
PART 2 — Commodity Accounts
 
The following Lien Grantors are the Commodity Customers with respect to the
following Commodity Accounts:
 
None.
 
 
 

--------------------------------------------------------------------------------

 

PART 3 — Deposit Accounts
 
Owner
Intermediary
Description
of Account
Account
Numbers
40|86 Advisors, Inc.
Bank of New
York Mellon
Checking
[intentionally
  omitted]
40|86 Mortgage Capital, Inc.
Bank of New
York Mellon
Checking
[intentionally
  omitted]
40|86 Mortgage Capital, Inc.
Bank of New
York Mellon
Checking -
Escrow
[intentionally
  omitted]
40|86 Mortgage Capital, Inc.
Bank of New
York Mellon
Lockbox
[intentionally
  omitted]
40|86 Mortgage Capital, Inc.
JP Morgan Chase
ACH Business
[intentionally
  omitted]
American Life & Casualty
Marketing Division Co.
Bank of New
York Mellon
Checking
[intentionally
  omitted]
CDOC, Inc.
Bank of New
York Mellon
Checking
[intentionally
  omitted]
CDOC, Inc.
Bank of New
York Mellon
Checking
[intentionally
  omitted]
CNO Services, LLC
Bank of New
York Mellon
Checking
[intentionally
  omitted]
CNO Services, LLC
Bank of New
York Mellon
Checking
[intentionally
  omitted]
CNO Services, LLC
Bank of New
York Mellon
Checking
[intentionally
  omitted]
CNO Services, LLC
Bank of New
York Mellon
Lockbox
[intentionally
  omitted]
CNO Services, LLC
Huntington Bank
Checking -
Payroll
[intentionally
  omitted]
CNO Services, LLC
JP Morgan Chase
Checking
[intentionally
  omitted]
CNO Services, LLC
JP Morgan Chase
ACH Business
[intentionally
  omitted]
CNO Services, LLC
JP Morgan Chase
ACH Business
[intentionally
  omitted]
CNO Services, LLC
State Street Bank
Retained
Assets
[intentionally
  omitted]
CNO Financial Group, Inc.
Bank of New
York Mellon
Checking
[intentionally
  omitted]
CNO Financial Group, Inc.
Bank of New
York Mellon
Checking
[intentionally
  omitted]
Performance Matters
Associates of Texas, Inc.
Bank of New
York Mellon
Checking
[intentionally
  omitted]
Performance Matters
Associates of Texas, Inc.
Bank of New
York Mellon
Checking
[intentionally
  omitted]
Performance Matters
Associates of Texas, Inc.
Compass Bank
Checking
[intentionally
  omitted]
Performance Matters
Associates of Texas, Inc.
Compass Bank
Money
Market
[intentionally
  omitted]

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4
 
COMMERCIAL TORT CLAIMS
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5
 
PLEDGED INSTRUMENTS
 
 
1.
Promissory Notes:

 
 
(a)
Global Intercompany Note, dated September 28, 2012 which will be pledged
hereunder.

 
 
(b)
 

 
No.
Entity
Principal
Amount
Date of
Issuance
Interest Rate
Maturity
Date Pledged
[Yes/No]
Surplus Debenture No. 2009-1
CDOC, Inc.
$50,000,000
July 1, 2009
Offshore Rate + 4 %
December 31, 2030
Yes
Surplus Debenture No. 2009-2
CDOC, Inc.
$58,250,000
July 1, 2009
Offshore Rate + 4 %
December 31, 2030
Yes
Surplus Debenture No. 2009-3
CDOC, Inc.
$305,000,000
July 1, 2009
Offshore Rate + 4%
December 31, 2030
Yes
Surplus Debenture No. 2009-4
CDOC, Inc.
$336,300,000
July 1, 2009
Offshore Rate + 4%
December 31, 2030
Yes
Surplus Note No. 2006-2
CDOC, Inc.
$160,000,000
October 31, 2006
Offshore Rate + 4%
December 31, 2036
Yes

 
Offshore Rate = Eurodollar Base Rate ÷ (1.00 — Eurodollar Reserve Percentage)
 
 
2.
Chattel Paper:

 
None.
 